 532 .DECISIONS OF NATIONAL LABOR RELATIONS BOARDLTV Electrosystems,Inc.andUnited Automobile,Aerospace and Agricultural ImplementWorkersofAmerica,AFL-CIO. Cases I1-CA-2948,3045, 3 100, and 3 104January 31, 1968DECISION AND ORDERBy MEMBERSBROWN, JENKINS, AND ZAGORIAOn March 13, 1967, Trial Examiner George A.Downing issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. Healso found that Respondent had not engaged inother unfair labor practices alleged in the complaintand recommended that those allegations of the com-plaint be dismissed. Thereafter, the General Coun-sel,Respondent, and Charging Party filed excep-tions to the Decision and supporting briefs. IPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner, except as modifiedherein.1.We agree with the Trial Examiner that theRespondent violated Section 8(a)(1) of the Act byengagingin the conduct described more fully in theTrial Examiner's Decision.The General Counsel and the Charging Party ex-cept to the failure of the Trial Examiner to find thatRespondent further violated Section 8(a)(3) and (1)of the Act by discharging employees GordonTurner, Jerry Cooper, and Leon Metcalf. We findmerit in these exceptions.The three employees, Turner, Cooper, and Met-calf, were called, in that order, to the office of A. T.Henry, Respondent's production manager, on theafternoon of September 28, 1965,2 and were sum-.iThe GeneralCounsel and the ChargingPartyexcept,inter alia,as tosome of the Trial Examiner'scredibility findings. It is the Board'sestablished policy not to overrule a Trial Examiner's resolutions as tocredibility unless the clear preponderanceof all the relevant evidence con-vinces us that they are incorrect.Such a conclusion is unwarranted here.We, therefore,adopt theTrial Examiner's credibilityresolutions, and hisfindings of fact based thereon.Standard Dry Wall Products,Inc., 91NLRB544, 545,enfd. 188 F.2d 362 (C.A. 3).2All dates hereinare 1965.3The only other incident concerning a slowdownas Ashley told Henryon the morning of September 28, involvedCooper.English,engine shopmanly terminated. The reasons given by Respond-ent for such termination. were harassing or coerc-ing and threatening another employee and slowingdown production. The name of the employee in-volved was not then disclosed nor were the dis-chargees afforded any opportunity to present theirdefense.Thedischargeswerepurportedlyprecipitated by a telephone report made by em-ployee Ira Keenan on the evening of September 27toRespondent's superintendent of production,Hogan, as to an alleged incident after workinghours, the day preceding the discharges.As noted, one of the reasons advanced for thedischargeswas that these three employees wereresponsible for a slowdown in production. Therecord, in our opinion, does not support such an al-legation. The record does disclose that in the engineshop where the three dischargees and Keenan wereemployed there had been at sometimes considera-ble levity in which all employees joined includingKeenan. As a result of a complaint by Keenan some3 or 4 weeks prior to September 28, Ashley, su-perintendent of the engine shop, did speak to thethree dischargees about the commotion going on inthe engine shop, that he thought they were responsi-ble for some of it, and told them he wanted itstopped. Ashley then immediately called the wholeengine shop staff together and repeated what he hadtold the three about the commotion without men-tioning names, that there was production to get outand he wanted the "b-s-" stopped. Ashley ap-parently did not regard the three dischargees as thesole "culprits" but took in all the employees.Ashley issued no warning slips, as was Respond-ent's practice, and made no report to his superiorsHogan and Henry.3 Hogan, whose duties broughthim several times daily into the engine shop and hadfrequent conversations with Keenan, apparentlywas unaware of any of the alleged problems in theengine shop until Keenan's telephone call of Sep-tember 27. It appears that Metcalf and some of theothers ribbed Keenan about his working at topspeed but we do not construe this as an attempt toengage deliberately in a production slowdown butrather a more or less normal situation in an industri-al plant where one employee by working throughhis lunch period and other actions, as Keenan did,appears to attempt to outdistance a competing crewin production. As we view the record, we find nobasis for a conclusion that Metcalf, Turner, andCooper were collectively or individually engaged inan attempt to achieve a production slowdown.4foreman, about a month or more before complained to Ashley that Cooperwas slowing down his engine-testingworkand requestedAshley to ter-minate Cooper.Ashley did not terminate Cooper but spoke to him aboutthematter and had no further cause for complaint before Cooper'sdischarge on September 28.4Henry admitted that at times he was aware that production sloweddown and when he made inquiries of Hogan as to the cause he was in-formed by Hogan slowdowns were the result of the "depth" into whichwork on the engines was required,or shortage of parts and man power.Such slowdowns were never attributed to employee action by Respondentprior to September 28.169 NLRB No. 64 LTV ELECTROSYSTEMS, INC.533The other reason given by Respondent for thedischarges was that the dischargees threatened andcoerced another employee. Turner, it appears, did,some weeks before, voice a warning to Keenan "notto cross his path leaving the gate" which, as Turnerstated, was a result of a taunt by Keenan. Turnerlater apologized to Keenan. Subsequently, either onthe day before the discharges or slightly priorthereto, Turner again warned Keenan about "hisnose being longer than his leg" and "not to cross his[Turner's] path after leaving the gate." Assuming,as Respondent contends, that there was a threat toKeenan, there is not a scintilla of evidence thatMetcalf ever voiced a threat against Keenan.Further, Henry was informed by England on themorning of September 28 that another employeeNicholson, a member of Keenan's crew, hadthreatened to "bash" Keenan's brains out as aresult of another taunt of Keenan's. While Henrytold England he would look into it, Henry did notquestion, Nicholson, let alone discipline him.Wecan only conclude from the above that Respondentwas not seriously concerned regarding such allegedthreats.On the basis of what is stated above together withthe abruptness of the Respondent's discharge of thethree employees, the Respondent's failure to relateto these employees the specific reasons for theirdischarges other than in general terms, and theRespondent's refusal to give these employees anopportunity to state their side, we are not persuadedthat these employees were discharged for thereasons stated. On the contrary, we conclude, onthe record as a whole, that the reasons advanced byRespondent justifying the discharges, particularlythe Respondent's seizureof the incident on theevening of September 27,5 were merely pretextualin order to enable Respondent to rid itself of threeemployees, particularlyMetcalf, who were unionadherents.Metcalf, Turner, and Cooper all had signed unionauthorization cards.Metcalf and Cooper bothserved, on the original union organizing committee;however, Metcalf was knownas oneof the most ac-tive leaders.Turner was also an active unionmember, was a member of the unionorganizingcommittee, passed out union handbills at the plantgate, and he appeared several times as a witness forthe Union at the Board's representation hearingsearly in September. Taking into consideration theRespondent's known antiunion bias and its effortsto thwart union organization of its employees, all ofwhich ' is clearly supported by the record and theTrial Examiner's findings of Section 8(a)(1) and (3)violations, it can be inferred that Respondent wasfully aware of the prounion activities of these threeemployees.The record establishes that Metcalf was clearlymarked by Respondent for retaliation by Respond-ent because of his activities- on behalf of theUnion. Thus, Wayne England, the engine shopforeman and immediate supervisor of these em-ployees, testified that Respondent first became con-cerned about Metcalf's unionactivities around thelatter part of August when Ashley, general foremanof the engine shop, came to England and told himthat he was having a hard timegettinga raise forMetcalf because Respondent was aware of hisunion activities. England further testified that, earlyin September, Joe Strange, Respondent's industrialrelations supervisor, an infrequent visitor, to Eng-land's office, told England:ListenWayne, we are going to have to dosomething about Metcalf. Metcalf isgoing tohave to go one way or another. You're going tohave to watch him and keep an eye on him andcome up with some reason, either being out ofhiswork area, or poor productivity or somevalid reason we can get forgettingrid of him.He is one of the main pushers in the Union. Heisgoingto have to go. We thought it wasBranyon who was more or less the leader, butcome to find out it is Metcalf.Strange, in testifying, admitted he told Englandthat "Metcalf is of the biggest union pushers" andthat England should "keep an eye on him."We conclude, contrary to the Trial Examiner, onthe basis of the above, and our review of the recordas a whole, that the reasons for the discharge ofMetcalf advanced by the Respondent were pretex-tual.While the record is silent as to whether Turnerand Cooper were similarily marked by Respondentas was Metcalf,it isclear that in order to give thedischarge of Metcalf the aura of legitimacy, it wasnecessary for Respondent to include Turner andCooper. Consequently all the dischargees were dis-criminatedagainstwithin the meaning of the Act.6We find that the Respondent has not, contrary tothe Trial Examiner, sustained the burden of goingforward with cogent proof sufficient to rebut theproof adduced by the General Counsel in supportof discriminatory discharges. and that the GeneralCounsel has sustained the ultimate burden of prov-ing by a preponderance of the evidence that5As to the actual happenings on the parking lot after working hours, therecord presents a confused picture. Keenan did not identify any of thethree,dischargees specifically other than"he knew their voices." It alsoappears that while Metcalf and Cooper were together with three other em-ployees in back of Keenan who was with two other employees, there is noconclusive evidence that Turner was there. Turner, it appears from therecord, left earlier with employees Branyon and Stroud. Employee Craw-ford, who was close to Keenan at the time, testified at the hearing, but wasnot questioned as to this alleged incident.Cooper admitted he called outto Keenan, when he saw Keenan running,that "he better hurry." Em-ployee Tedford corroborated Metcalf, Turner, and Cooper that they didnot threaten Keenan or run after him the evening of September 27.6W. C. NaborsCompany,196F.2d 272 (C.A. 5), cert. denied 344 U S.865;Gus Canales,131 NLRB 571, 586. Cf.Ellis and Watts Products,Inc.,130 NLRB 1216. 534DECISIONS OF NATIONAL LABOR RELATI6NS BOARDRespondent discharged LeonMetcalf,GordonTurner, and Jerry Cooper, on September 28, 1965,because of their union activity, in violation of Sec-tion 8(a)(3) and(1) of the Act.7As more fully described by the Trial Examiner inhis Decision,13 *employees of Respondent engagedina strike, on September 28, protesting thedischarges of Metcalf, Turner, and Cooper. TheTrialExaminer found, and we concur, that thestrike was a protected concerted activity which thestrikers engaged in for their mutual aid and protec-tion and in order to support the cause of their fellowemployees. However, on the basis of his findingsthat the priordischargesof Metcalf, Turner, andCooper were not unlawful, he concluded that thestrike was not an unfair labor practice strike. How-ever, as we have found that the discharges were un-lawful, we conclude and find that the strike was anunfair labor practice strike, and that Respondent interminating strikers violated Section 8(a)(3) and (1)of the Act.We further disagree with the Trial Examiner'sfinding that Fred Snoddy was not an agent ofRespondent. prior. to.October. 1,. 1965.8 Snoddy'sduties prior to his change in status included inter-viewing job applicants, with, authority.to reject ap-plicants if he deemed them unqualified.In the eventSnoddy was of the opinion an applicant couldpossibly qualify for work, he sent the applicant forfurther interviews with various foremen. In addi-tion, part of Snoddy's duties consisted of informingjob applicants of Respondent's labor policy. Wehave consistently held that a person occupying aposition such as was held by Snoddy, is allied to andis part of management.9 However,we make no find-ing as to the alleged unlawful antiunion statementsattributed to Snoddy, some of which would bemerely background, as they were made prior to the10(b) period. The record fully establishes Respond-ent's illegal acts committed in furtherance of itsantiunion bias. Such further findings would merelybe cumulative.We do not adopt the Trial Examiner's commentthatArnoldNewkirk,Respondent'sGeneralManager, . while testifying on July, 23, 1965, that"leadmen did not have the right to hire or fire," butadded thereto"did have the right to recommend."(Emphasis supplied.) We find there is no basis in therecord for attributing the added comment to New- -kirk.We do not adopt the Trial Examiner's recommen-dation that the striking employees, who were un-lawfully discharged, be reimbursed for loss ofearningsfrom the date of their discharge to the dateof their reinstatement. In accord with establishedBoard principle, backpay shall be dated from thedate the striking employees (Paul A. G. Guevre-mont, John S. Henchock, J. B. Miller, Joe E. Ted-ford) cease withholding their services and requestreinstatement, irrespective of the fact that theywere discharged.10THE REMEDYHaving found that the Respondent has engagedin unfair labor practices in violation of Section8(a)(1) and (3) of the Act, we shall order that itcease and desist therefrom and take certain affirma-tive action designed to effectuate the policies of theAct.We have further found that the Respondenthas discriminated against employees Leon Metcalf,Gordon Turner, Jerry Cooper, Paul A. Guevre-mont, John S. Henchock, J. B. Miller, and Joe E.Tedford by discharging them in violation of Section8(a)(3) and (1) of the Act. We shall therefore ordertheRespondent to offer the above-named em-ployees immediate and full reinstatement to theirformerorsubstantially,equivalentpositions,without prejudice to their seniority or other rightsand privileges, and to make them whole for any lossof pay they may have suffered as a result of this dis-crimination against them by payment to them of asum of money equal to that which they would haveearned as wages from the date of discharge, exceptthatforeachof the strikers,Guevremont,Henchock, Miller, and Tedford, it shall be from thedatehe requested reinstatement, less his netearningsduring said period. Such backpay is to becomputed in the manner provided by the Orderherein.The Trial Examiner concluded and found thatemployee Kenneth Miller'was given a lower meritrating than he would have received but for his unionactivities,with a consequent adverse effect on hisqualification for a merit increase, and that Respond-ent thereby engaged, in discrimination to dis-couragemembership in the ' Union, in violationof Section 8(a)(3) and (1) of the Act. However, theTrial Examiner inadvertently failed to state thisfinding in his Conclusions of Law and likewisefailed to provide a remedy. Accordingly, our Deci-sionamends the Conclusions of Law of the TrialExaminer to correctthis omissionand our Orderprovides for reimbursement of Miller forearnings7N.L.R.B. v. Solo Cup Co.,237 F.2d 521, 525 (C.A.8); A. P. GreenFire Brick Company v. N.L.R.B.,326 F.2d 910, 916 (C.A.8);N.L.R.B.v. SouthRambler Co.,324 F.2d 447,449 (C.A.8); Osceola County Co-Operative Creamery Associationv.N.L.R.B.,251 F.2d 61, 62, 66 (C.A.8);N.L.R.B. v. Great EasternColor Lithographic Corp.,309 F.2d 352,355 (C.A. 2), cert.denied 373U.S. 950;Nachman Corp. v. N.L.R.B.,337 F.2d 421, 423 (C.A. 7);N.L.R.B. v.MelroseProcessing Co.,351F.2d 693,698 (C.A. 8).8On or about October 1, 1965, Snoddy was given authority by Re-spondent to hire new employeesand conductorientation meetings forsuch employees.8Cf.The B. F. Goodrich Company,115 NLRB 722,724-725.10 SeawayDistributingCo.,143 NLRB 460,Member Brown wouldadopt the Trial Examiner's recommendedremedyfor the reasons ex-pressed in his dissentin Seaway. LTV ELECTROSYSTEMS, INC.535lost by reason of the unlawful lower rating. Said lostearnings shall be paid, together with interestthereon at the rate of 6 percent per annum.IsisPlumbing & Heating Co.,138 NLRB 716.ADDITIONAL CONCLUSIONS OF LAWAmend Conclusion of Law number 2 in theTrial Examiner's Decision to read as follows:"2.By dischargingWendellChavis,HenryThompson, Paul Vaughn, Leon Metcalf, GordonTurner, and Jerry Cooper because of their unionmembership and activities, Respondent engaged indiscrimination to discourage membership in theUnion, thereby engaging in unfair labor practicesproscribed by Section 8(a)(3) and (1) of the Act."Add the following two paragraphs after Conclu-sion of Law number 2 in the Trial Examiner's Deci-sion, as amended above, and renumber subsequentConclusions of Law accordingly:"3.The strike in which Respondent's employeesengaged beginning on September 28, 1965, was anunfair labor practice strike.""4.By giving a lower merit rating to KennethMiller because of his union activities, thereby af-fecting his qualification for a merit wage increase,the Respondent has engaged in unfair labor prac-tices in violation of Section 8(a)(3) and (1) of theAct."Amend Trial Examiner's Conclusion of Lawnumber 3, which is renumbered herein as number5, by substituting therefor the following paragraph:"5.By discharging Paul A. Guevremont, JohnS.Henchock, J. B. Miller and Joe E. Tedfordbecause they engaged in concerted activities fortheir mutual aid and protection and refusing to rein-state the employees who went out on strike on Sep-tember 28, '1965, in protest against Respondent'sunlawful discharge of employees Leon Metcalf,Gordon Turner, and Jerry Cooper forengaging inunion activities, Respondent has engaged in unfairlabor practices, in violation of Section 8(a)(3) and (1)of the Act."ORDERreinstatement to their former or substantiallyequivalent positions,without prejudice to theirseniority or other rights and privileges previouslyenjoyed, and make them whole for any loss ofearningsthey may have suffered by payment tothem of a sum of money equal to that which theywould normally have earned from the date ofdischarge, except that for each of the strikers,Guevremont, Henchock, Miller, and Tedford, itshall be from the date he requestedreinstatement,lesshisnet earnings duringsaid period. Saidbackpay shall be computed on a quarterlybasis inthe manner established by the Board in F.W. Wool-worth Company,90 NLRB 289, together with in-terest thereon at the rate of 6 percent per annum."2.Add the following paragraph to be numbered2(b), and renumber the succeeding paragraphs ac-cordingly:"(b)Make Kenneth Miller whole for any loss ofearningshe may have suffered by payment to himof a sum of money equal to that he would haveearned but for the discrimination practicedagainsthim, such payment to be computed from the date hereceived his down-graded merit rating to the time ofhis discharge, with interest thereon at 6 percent perannum."3.Amend renumbered 2(c) by adding thereto thenamesof Leon Metcalf, Gordon Turner, and JerryCooper.4.Amend the part of renumbered paragraph 2(e)which reads "to be furnished," to read "on formsprovided by."5.The sixth paragraph of the noticeis amendedby the adding the following names "Leon Metcalf,Gordon Turner, and Jerry Cooper," and by deletingthewords at the end of this paragraph "in themanner provided in the Trial Examiner's ' Deci-sion."6.Add the following as the seventh paragraph tothe notice:WE WILL make Kenneth Miller whole forany lossof earningshe may have suffered as aresult of our discrimination against him, with 6percent interest.Pursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner as modifiedbelow and hereby orders that the Respondent, LTVElectrosystems, Inc., Greenville, South Carolina,itsofficers, agents, successors, and assigns, shalltake the action set forth in the Trial Examiner'sRecommended Order, as herein modified:1.Paragraph 2(a) is amended to read as follows:"(a)Offer to Wendel Chavis, Henry Thompson,Paul Vaughn, Leon Metcalf, Gordon Turner, JerryCooper, Paul A. Guevremont, John S. Henchock,J.B.Miller, and Joe E. Tedford immediate and fullTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEGEORGE A. DOWNING, Trial Examiner: These con-solidatedproceedings,brought under Section 10(b) of theNational LaborRelationsAct, as amended, were heardatGreenville, South Carolina,on September19 to 30,1966,inclusive.The consolidatedcomplaint and anamendmenttheretowere issued, respectively, on August19 and 30, 1966,on variouscharges dated January 7 and14, June 10, July 12 and 26, and August 15, 1966. Asamended further at the hearing the complaint alleged thatRespondentengaged inunfair labor practices proscribedby Section8(a)(1) and(3)of the Act by (1) various 536DECISIONSOF NATIONAL LABOR RELATIONS BOARDspecified acts of interference, restraint, and coercion(e.g., interrogation, threats, and promises); and (2) by dis-criminationagainstnumerous employees (throughdischarge, layoff, refusal to reinstate, disciplinarywarnings, and denial of wage increases) because of theirunion membership and activities. Respondent answereddenying the unfair labor practices as alleged.Upon the entire, record in the case and from. my obser-vation of the witnesses, I make the following:FINDINGS OF FACTI.JURISDICTIONAL FINDINGS;THE LABORORGANIZATION INVOLVEDI conclude and find on facts alleged in the complaintand admitted by answer that Respondent,a Delawarecorporation,engaged at Greenville,South Carolina, inthe repair,overhaul,and modification of military aircraftis engaged in commerce within the meaning of Section2(6) and(7). of the Act,'.and that theCharging Union(Union andUAW herein)is a labor organization withinthe meaning of Section2(5) of the Act.II.THE UNFAIR LABOR PRACTICESA. Issues and Contentions; the Pattern TheoryThe issues herein, almost entirely factual, involve thecomplaint allegations, denied by answer (see Statementof the Case,supra),that Respondent engaged in a courseof coercive and discriminatory conduct violative of Sec-tion 8(a)(1) and (3) of the Act from July 1965 to August1966.Discrimination was alleged in the discharge ofsome 19 employees (in order of discharge: WendellChavis, Gordon Turner, Jerry Cooper, Leon Metcalf,James E. Brandon, Paul A. Guevremont, J. B. Miller, JoeE. Tedford, John S. Henchock, Henry Thompson, DanielA. Davis, Paul M. Vaughn, James L. McNinch, CharlesF. Reece, Roy E. Chastain, Jr., Roger W. Chastain, Mrs.Paul Hoblitz, Kenneth Miller, and Charles D. McCann),in the refusal to reinstate five strikers (Brandon, J. B.Miller, Guevremont, Tedford, and Henchock), in the is-suance of disciplinary warnings to six employees (Wen-dell Chavis, Frank C. Ward, Frank Schulenburg, CharlesMcCann, Paul Hoblitz, and Kenneth Miller), in the denialof a wage increase to Paul Hoblitz, and in giving a lowerrating and lesser wage increase to McCann and KennethMiller.At the conclusion of the General Counsel's case thecomplaint was dismissed, on Respondent's unopposedmotion, as to Brandon, Schulenburg, and the twoChastains.Respondent defended each instance of alleged dis-crimination by a showing of "cause" and it contendedfurther that in any case the complaint must be dismissedas to Leon Metcalf, Wendell R. Chavis, Henry Thomp-son, Paul Vaughn, and Charles D. McCann because, asIThrough the receipt annually fromextrastatepointsof materialsvalued in excess of $50,000 and the sale and shipmentannually to extra-state points of finished goods valued in excessof $50,000.2The mostimportant issues in the case concerned the discharge onSeptember28 of Turner, Cooper,and Metcalffor thataction triggered astrike by some13 other employees and resultedin additionalissues sur-roundingthe allegeddischargeand refusal to reinstate 4 of the strikers.3The General:Counsel devoted, themajor bulk .of his' brief :to .the firstseries of discharges and he argues that the remainderof his casemust alsoleadman, they were supervisors within the meaning of theAct. (See section B,2, infra.)The case revolves primarily around two separate seriesof discharges, the first of which occurred in Septemberand October 19652 (ending with the discharge of HenryThompson on October 20) and the second from Maythrough August 1966, with an intervening segment ofconduct from October to May. For convenience thisDecision is organized so as to deal with the conduct as itoccurred during those separate periods.Preliminarily, however, it will aid in obtaining perspec-tive to consider the implications of the "pattern" theoryadvanced by General Counsel and Union under which itiscontended that all "causes" were pretexts whichRespondent used to retaliateagainst active union mem-bers and committeemen. Support is thereby claimed fora number of cases where there was little or no showing ofdiscriminatory intent and where the defensive showing ofcause was strong and apparentlybonafide.3The chief weakness of the theory, however, fully ex-posed by the record, is that it proved too much. For as ap-plied to all the situations which were involved herein, itwould justify findings of discrimination against additionalemployees whom the General Counsel either failed tolitigate or as to whom he accepted dismissal of the com-plaint.For example, the evidence concerning the strikeand its aftermath showed that Respondent's conduct ap-plied indiscriminately to 13 strikers, not to just the 5 whowere included in the complaint and not to just the 4 whoultimately remained at the end of the hearing. TheGeneral Counsel's theory would also have requiredlitiga-tion of Michael Miller's discharge under the latter'stestimony.4Aside from the foregoing, the causes on which Re-spondent purported to act not only varied widely in theflagrancy of the employee's conduct but in some casesequivalent disciplinary action was also meted out to theother participants in the same misconduct, without ap-parent regard to union membership or lack of it andwithout claim by the General Counsel of discriminationagainst the other participants.It is not meant by this to say that each of Respondent'sacts is to be viewed separatelyor as standingalone, butonly that the pattern theory is rejected as applied indis-criminately to establish Respondent's unlawful motive inall the cases involved herein.B.Background1.The representation proceedingThe Union, which represents the employees atRespondent's Texas plants, began an organizing cam-paign at Greenville in June 1965 and filed a representa-tion petition-on July 1 in Case 11-RC-2223. Followinga hearing on July 23, the Regional Director dismissed thepetition, without prejudice, on August 13 on the groundthat the unit was expanding and that an election wouldbe found because the evidence established "a carefully calculated patternto destroy the Union."The Union similarly was reduced to reliance on the'pattern theory as to Daniel Davis, Frank Ward, and Mr. and Mrs. PaulHoblitz,arguing that it created a presumption that Respondent was alsodiscriminatorily motivated in their cases.4Miller,though not included in the complaint,was named in one of theUnion's charges and the Union's brief specifically assigns the patterntheory as the sole basis of an argument that he(like Daniel Davis and Mrs.Paul Hoblitz) was unlawfully discharged. I make no finding on the issue.which was not before me under the complaint allegations. LTV ELECTROSYSTEMS, INC.537not be timely. The Union moved for reconsideration onAugust 16, and on August 25 the Regional Directorgranted the motion and revoked his prior decision.Further hearings were held on September 9, 16, 17, and21.On September 27 Respondent filed a request for a col-lateral investigation claiming that supervisors (i.e., lead-men) participated in the card signing campaign, but onOctober 26 the Regional Director directed an election ina unit which included leadmen but excluded supervisors.On November 4 Respondent moved the RegionalDirector to reconsider and to reopen the record to takeadditional evidence on the status of leadmen, claimed tobe supervisors. Upon denial of that motion Respondentfiled a motion for review with the Board on November15, and on November 22 the Board ordered the recordreopened for the purpose of taking further testimony onthe status of leadmen. The election was held onDecember 10 with the leadmen voting challenged ballotswhich were impounded pending determination of theirstatus and further testimony was taken on the issue onDecember 15 through 17 and 27 through 29.The Regional Director ordered the representation casetransferred to the Board for decision, and on April 15,1966, the Board issued its decision finding that leadmenwere not supervisors within the meaning of the Act.When the ballots were counted on April 22 the Unionwon, but the Employer filed objections on April 27,renewing its contention that leadmen were supervisors.The Regional Director overruled the Employer's objec-tions in his supplemental decision on June 15 and cer-tified the Union. On July 8 Respondent filed a request forreview with the Board at a time when its motion forreconsiderationwas pending before the RegionalDirector. On August 9 the Regional Director denied themotion for reconsideration, and on October 26 the Boarddenied Respondent's request for review on the ground itraised no substantial issues warranting review.2.The litigation of the leadman issueAt the initial representation hearing on July 23, 1965,Respondent stipulated that the leadmen were not super-visors following brief testimony by Arnold Newkirk, amanagement witness, that leadmen did not have the rightto hire or fire but did have the right to recommend. Whenfurther hearings were held in September, however, cer-tain testimony by the witness Henry Thompson concern-ing his duties as leadman indicated to Respondent's coun-sel that Thompson qualified as a supervisor, and he cross-examined Thompson at length concerning the duties ofleadmen. Following that hearing Respondent filed onSeptember 27 its request for a collateral investigation,contending that supervisors participated in the card-sign-ing program and taking the position formally for the firsttime that leadmen were supervisors.Following the Board's order of November 22, whichgranted review of Respondent's motion to reopen therecord on the point (see section1, supra), 5additionalhearing days were devoted to a full scale litigation of theissue, with more than 700 pages of testimony being addedto the prior record. Upon review of the entire record theBoard concluded after making a detailed review of theevidence that "leadmen as employed by the Employer arenot supervisors as defined in Section 2(11)of theAct, butare merely experienced workmen who exercise routine,non-discriminatory guidance to less capable workmen."There was no contention in the present hearing thatRespondent was in any manner prevented from makingin the former record a full presentation of all relevantevidence and none that it wished here to offer evidencewhich was newly discovered or previously unavailable toit.Cf.Frito-Lay Inc.,161 NLRB 950. Respondent con-tended, however, that it was entitled to require the TrialExaminer to hearde novoall the prior testimony and tomakede novohis own findings on the same record onwhich the Board had already decided against it. Thus forthe mere sake of relitigating what had previously beenfully explored by the parties and decided by the Board,Respondent would add 5 more hearing days to thepresent lengthy hearing and would increase the presentrecord from 1,785 pages to 2,500. A better illustration ofan exercise in pure futility could scarcely be imagined.Indeed, since Respondent had already obtained a fullhearing and since its offers at the present hearing in-volved neither newly discovered or previously unavaila-ble evidence, there existed no genuine or material issue offact which could conceivably require a further hearing.Moreover Respondent is wholly free to renew before theBoard its contention that the former finding is erroneousand to assign that error to the court of appeals on petitionto enforce or to review. See Sections 9(d), 10(e), and 10(f).It is thus apparent that all requirements of due processhave been met.Cf. E-Z Davey Chevrolet,161NLRB1380;Carl Simpson Buick, Inc.,161 NLRB 1389.Respondent relies chiefly on such cases asLeonardNiederriterCompany, Inc.,130NLRB 113, andAmalgamated Clothing Workers [Sagamore Shirt Co.]v.N.L.R.B.,365 F.2d 898 (C.A.D.C.). I find those casesto be inapposite, for the Board here reopened therepresentation record on Respondent's motion and per-mitted a full scale litigation of the issue, without claimnow either of deficiency or of new evidence.C.The Conduct Involved Herein1.Setting and introductionRespondent's plant occupies the former Donaldson AirForce Base at Greenville and its operations take place insome 20-odd buildings located in an area which is morethan a mile long. Respondent operated similar installa-tions in-Texas--at which UAW was the bargainingrepresentative othe employees, and there was no indica-tion in the present record that relations there were otherthan amicable. Indeed, some of Respondent's supervisorshad been union members either in Texas or in other prioremployments and were known to the employees not toharbor antiunion sentiments. Moreover other supervisorswho figured prominently in the case had been active inthe Union prior to promotion and they were fully awareof the identities of the union leaders and of the othermembers. Though none of the supervisors continuedopenly to support the Union after acquiring supervisorystatus, neither was it evident that all of them suddenlybecame antiunion or that the employees regarded them asantipathetic to the Union.55Continuing prounion sentiments were particularly apparent in the caseof Foreman Wayne England, who was designated by union counsel as hisrepresentative to remain in the hearing room (when other witnesses wereexcluded on motion) and who was one of the leading witnesses for theGeneral Counsel. 538'DECISIONSOF NATIONALLABOR RELATIONS BOARDIt is thus relevant under the opposing theories of thecase to note preliminarily the identities of the members ofthe Union's committeesas well as of the foremen whowere known to have been union members either atGreenville or elsewhere.In mid-June the Union appointed an organizing com-mittee which consisted of Jerry Cooper, Leon Metcalf,Wayne England, Wendell Chavis, Charles Carter, Guy P.Morgan, and Charles F. Ernest. England was made anacting foreman in mid-July and no longer served on thecommittee.James F. McCoy and R. A. Martin both becameforemen on August 16, but before that time they attendedunion meetings and engagedactively in union activities.General Foreman G. A. Burton was formerly a unionmember and steward at Respondent's Texas plant.General Foreman Ashley informed Wendell Chavis thathe hadserved, as steward of the Machinists Union inTexas and that he had no "hard feelings" toward UAW,andChavis testified further that ForemanDavidBlackwell signeda unioncard before he became aforeman.After the ballots were counted on April 29, 1966, abargainingcommittee was elected consisting of RoyChastain, Paul Vaughn, Paul Hoblitz, and James L. Mc-Ninch and around the same time the Union appointed amembership committee of 28 members, which includedRoy Chastain, Roger Chastain, Charles McCann, JamesMcNinch, Kenneth Miller, Frank Schulenburg, PaulVaughn, Paul Hoblitz, and Charles Reece. All of thosenamed were involved in various allegations of discrimina-tion, though the General Counsel and union acquiescedin a dismissalof the complaint as to Schulenburg and thetwo Chastains.2.The initial period-July to October 20a.Interrogations, etc.Gordon Turner testified that early in July, he answeredan inquiry of Foreman James Wilder as to the strength ofthe Union in the engine shop by telling Wilder that so faras he knew every employee in the shop had signed a card.As Wilder's inquiry occurred outside the 10(b) period, theevidence is relevant only on the subject of knowledge ofthe extent of organization in the engine shop, a point onwhich Foreman England, of that shop, was obviouslyfully informed.Other evidence outside the 10(b) period consisted oftestimony of Jerry Cooper, Leon Metcalf, and GordonTurner concerning statements which they attributed toFred F. Snoddy (and which Snoddy denied) at a timewhen the latter was employed as a preliminary inter-viewer in the personnel department. As Snoddy func-tioned at the time only as a screener of applicants forfurther interviews and was without authority to employ,I conclude and find that he was not a supervisor or agentprior to the time, around October 1, when he was giventhe authority to hire and also to conduct orientationmeetingswithnew employees.The finding concerning Snoddy's status also disposedof a furtheralleged instanceof interrogation which JohnS.Henchock attributed to Snoddyin mid-July, also de-nied by Snoddy.Henchock also testified to statements which weremade by Industrial Relations Supervisor Joe Strange dur-ing an indoctrinationmeeting inmid-July, but his accountreflectednothingof a coercive character. Indeed,Henchock's testimony was in substantial accord with thetyped statement set out in the margin belowc whichStrange testified he read and directed to be read at allorientationmeetings.Henry Thompson testified that on August 3 ForemanMartin questioned him abouthis union sentiments andstated that the Company had given Martin a form to fillout concerning the union views of the employees. Martindenied that testimony, adding that he well knew Thomp-son's union sentimentsby reason of their joint participa-tion in solicitation and in other union activities.Besides,Martin testified, he was not made a foreman until August16, a claim the General Counsel did not refute. I there-fore credit Martin's testimony.Wendell Chavis testified that Foreman McCoy inter-rogated him concerning the Unionin mid-August and alsosuggestedthat Chavis come over to the supervison sidebecause there were more benefits there. McCoy deniedmaking those statements,explainingthat he was fullyaware of Chavis' views through active participation withhim (and Henry Thompson) in union activities. It wasotherwise evident that Chavis was well aware thatMcCoy was favorably disposed toward the Union for headmitted on cross-examinationthat he had conversationswithMcCoy in which the latter agreed that the Unionwould be a good thing for the employees of LTV. I creditMcCoy's testimony.The foregoing summary contains nothing on which afinding ofan 8(a)(1)violation can be based. Thereremains,however, testimony concerning a conversationbetween Chavis and Martin on August 25, which isdirectly related to Chavis' discharge and which is sum-marized in the next section.b.The discharge of Wendell R. ChavisWendell R. Chavis was employed for some 5 months inthe accessory shop in building 1030, which housed someseven shops as well as a first aid station and a cafe. All ofthe shops were under the supervision of Foreman DavidBlackwell, who made Chavis an acting, leadman in mid-July. Chavis was an active union member, was put on thefirst organizing committee in June, and was a witness forthe Union at the representation hearing on September 9.Respondent conceded knowledge of Chavis' union activi-ties.Chavis was given a warning notice on August 20 forbeing out of his assigned work area without properauthorization and was discharged on September 15 forthe same offense. The warning notice was delivered byForeman Blackwell who informed Chavis it was based onthe fact that Chavis had gone to the first aid station6 "We are currently undergoing an organizingdrive by the UAWUnion. The companydoesnot believe that the employeesneed the unionand we are going to oppose this union's organizationalefforts with everylegal means.You are not required to pay dues or any other charges to any-one in order to work here.The SouthCarolinaRight-to-Work Law clearlyprovides that you not be required to join or to pay dues to a union in orderto holdyour job.No one who joins the union will get preferential treat-ment over those who do not join;we endeavor to treat all of our em-ployees alike. We believe that this union has nothing constructive to offerand that all of us can make greater progress and provide greater securityfor ourselves and our families by working together without the disruptiveinfluence of outside unions." LTV ELECTROSYSTEMS, INC.without permission. Chavis denied knowing that it wasnecessary.to have an authorization slip to go to first aidand denied seeing any posted rule to that effect. GeneralForeman Ashley, who came by, assured Chavis that if hehad not seen the rules, he need not worry for he would notbe terminated or disciplined for violating them.Chavis testified that he went to the nurse's station toshow the nurse a newspaper clipping concerning theUnion and that he saw no company rules posted until thefollowing week when some 20-odd rules were posted.7Charles McCann testified similarly that it was only afterChavis' warning that Blackwell informed the employeesthat a pass was necessary to go to first aid.Blackwell testified that in mid-July and again the firstof August he informed the leadmen, including Chavis,and the employees that a pass was necessary to leavetheir work areas. However a written notice to employeeswhich Respondent offered tended to support the in-terpretation or understanding which Chavis and McCannhad of the rule, for it cited by way of example that, "[I]fan employee who works in Building #1029 wishes to goto Building #1030, he must first secure a pass from hissupervisor." I therefore credit the testimony of the latter.Chavis testified further that on August 25 he began aconversation with Foreman Martin by calling him a "tittyboy" and that Martin asked Chavis not to call him by thatname again, stated that if Chavis did not look out theCompany was going to fire him, that it had come close todoing so a day or so earlier when it gave Chavis the warn-ing slip, and that Chavis was going to keep on "with thisunion stuff until they do fire you." Chavis admitted oncross-examination that in prior conversationsMartinagreed that the Union would be a good thing for the Com-pany.Martin testified that Chavis began calling him "tittyboy" when Martin was made a foreman and that on Au-gust 25 he told Chavis in a tone indicating that he "meantbusiness" that Chavis was not ever to call him that nameagain.Martin denied making the other statements whichChavis attributed to him.Itwas obvious from Martin's testimony that he finallybecame thoroughly provoked by Chavis' persistentcalling him by a derogatory nickname and that nakedanger spurred his ultimate outburst and was part of hisshowing that he "meant business." Considering theprobabilities inherent in the situation, I conclude and findthatMartin made the threats and warnings which Chavistestified to.On September 15 Ashley took Chavis to the office ofShop Superintendent Hogan where Hogan informedChavis he was discharged for violation of company rules.Chavis testified that the termination slip was alreadymade out and that when he asked which rule he violated,Hogan stated he was not going to comment on it. Chavisalso asked Ashley what rule he had violated and Ashleysaid he knew nothing about it. Chavis at first refused tosign the termination notice but was told that he had tosign it before he could get his tools out of the plant.Ashley and Hogan testified to occasions in mid-Sep-tember on which one or the other of them had seen9The date of that posting as Chavis testified to it accorded with thedate,August 26, of a notice to employees from IndustrialRelationsManager White concerning an attached list of 29 company rules.8Respondent also offered the testimony of Henry's secretary, BarbaraWilson, concerning a call from Chavis, who asked her to give him certaininformation about incoming aircraft. Respondent'switnesses made no at-539Chavis either in other buildings without a pass or in othershops in building 1030 (e.g., the machine shop and thetubing shop). They discussed the matter between them-selves, reached a decision to discharge Chavis, and talkedto Production Manager Henry about it.8 Concerning thedischarge interview, they gave mutually corroborativetestimony that Ashley referred to the previous warningabout Chavis being out of his work area, stated thatChavis had been doing the same again, and that Chaviswas being terminated for violation of company rules.Chavis inquired what rule, and Ashley told him it wascode 19, violation of company rules. I credit theirtestimony.Concluding FindingsI conclude and find on the credited testimony of Chavisand McCann that Respondent had in effect prior to thewarning notice, no rule which required employees inbuilding 1030 to obtain a pass to go to the nurse's stationin that building. Furthermore Ashley did not deny that heassured Chavis there would be no disciplinary con-sequences to flow from the alleged infraction. In addition,sinceAshley testified that the nurse reported to himChavis' visit to first aid, it may be assumed that she re-ported also the reason for the visit. Thus the warning wasdirectly attributable to the fact of Chavis' union activitiesand to Respondent's desire to place restraints upon him.The seriousness with which Respondent consideredthematter (despiteAshley's disclaimer and his as-surances to Chavis) was exposed by Martin's angry warn-ing that Respondent came close to firing Chavis when itgave him the disciplinary notice and that he would bedischarged if he kept on "with this union stuff."Respondent was plainly on the lookout for someground upon which it could follow through with the letterof the warning notice that, "Any further violation of thisor any other Company rule will be cause for dismissal."Thus though Ashley and Hogan testified to their own per-sonal observation of Chavis outside his working area,neither of them spoke to Chavis about his apparent viola-tion of the rule and they made no attempt either then orlater during the discharge interview to seek his explana-tion or to give him an opportunity to defend himself.There was no evidence that prior to the actions againstChavis Respondent had resorted either to warning or todischarging employees for violating the rule against leav-ing assigned work areas, and Ashley was unable to statewhether other employees were discharged prior to Chavisfor violating that rule. Furthermore, since Ashley ab-solved Chavis from the consequences of the first allegedviolation, there was no good-faith basis for his attempt toassign it as establishing Chavis' record as a repeatedviolator.Moreover, as found above, the visit to thenurse's station, assigned by Blackwell as the reason forthe warning, was not in fact a violation of the rule aspreviously interpreted and as confirmed by the writtennotice to the employees.The foregoing considerations thus confirm Martin'swarning that Chavis was on the brink of dischargetempt, however, to link that conduct to the grounds of discharge andRespondent's brief fails to assign it as part of the reason, arguing only thatthe testimony which it offered "demonstrated that Chavis' discharge wascaused by his repeated failure to follow the Respondent's published ruleregarding the obtainingof intra-plant passes to go out of his work area " 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDbecause of his union activities and that he would be firedif he kept on with them. I therefore conclude and find thatRespondent was lying in wait for some excuse to chargeChavis with being a repeated violator of company rules9to serve as the ostensible reason for a discharge, the real,the dominating, motive for which was to eliminate one ofthe leaders in the Union's campaign. By that discharge, todiscourage union membership and activities, Respondentengaged in unfair labor practices within the meaning ofSection 8(a)(3) and (1). Respondent engaged in a furtherviolation of Section 8(a)(1) by Martin's warning thatChavis would be discharged if he continued to engage inunion activities.c.The discharge of Gordon Turner, Jerry Cooper, andLeon MetcalfGordon Turner, Jerry Cooper, and Leon Metcalf wereemployees in the engine shop under the supervison ofForeman Wayne England, whose prounion sentimentshave been previously referred to. Turner, though less ac-tive in the Union than Cooper and Metcalf, signed aunion card, attended union meetings,and was a witnessfor the Union at the representation hearings in Sep-tember.Metcalf and Cooper served on the organizingcommittee with England, and Metcalf in particular waswell known to be one of the most active union leaders.Thus England testified that early in September IndustrialRelations Supervisor Joe Strange told him that Metcalfwas "one of the main pushers in the Union," and that"Metcalf is going to have to go one way or another."Strange directed England to keep an eye on Metcalf andto come up with some valid reason for getting rid of him.Strange admitted that he told England that Metcalf"was one of the biggest union pushers" and that Englandshould keep an eye on him. Though Strange testifiedthere was no further discussion, he made no specific deni-al of the other statements which England attributed tohim.On September 28, Turner, Cooper, and Metcalf werecalled, in that order, to the office in the engine shop anddischargedby ProductionManagerHenry in thepresence of Shop Superintendent Hogan and GeneralForeman Ashley. Each was informed that he was beingdischarged for harassing or coercing and threatening a fel-low employee and for slowing down production. Thename of the employee involved was not mentioned, but aslater evidence will show, the shop employees were awarethrough reports from England earlier in the day thatmanagement was investigatingcertain charges made byIra Keenan,a leadman likeMetcalf over a crew in theshop, and not only that discharges were to be expected,but that Cooper, Metcalf, and Turner were the probablecandidates.Though the discharge action was precipitated byKeenan's report of an incident at the close of the preced-ing day, the evidence showed that it followed a substan-tial course of employee conduct in the engine shop ofwhich Keenan was the butt and which management feltwas adversely affecting production. It is therefore neces-sary to review at some length the situation in the engineshop and the personalities of some of the individuals whowere involved in it.Keenan and Metcalf were leadmen over separate crewswhich were engaged in the same kind of work on the samekind of engines, one crew doing the even numbered en-gines and the other the odd numbered ones. Keenan hadsigned a union card on solicitation of Metcalf and had at-tended a union meeting, but the evidence did not showwhether he continued his interest in, or sentiment for, theUnion after becoming a leadman. Keenan once confidedtoMetcalf and Turner that he had received a medicaldischarge from the service as a result of a nervous break-down. That information was apparently the basis of latersuggestions by employees that Keenan was a "psycho"or was at one stage or another of "panic" as listed on ahumorous leaflet entitled "Code of Panic" which wasgiven some circulation in the shop, and which wasbrought to Keenan's attention.Keenan testified that on a number of occasions Met-calf,Turner, and Cooper made statements that Keenanshould slow down, that he was trying to make the otheremployees look bad, and that the Company did not ap-preciate the work he was doing. They also made criticalstatements concerning the quality of Keenan's work andsometimes they would "holler" from the middle of thehangar the word that a. Keenan job had been rejected.They also made and recited rhymes about Keenan work-ing his fingers to the bone and made remarks that he wasat stage two or three of panic. Aside from the foregoingKeenan testified to a "run in" with Turner when the latterapparently assumed that Keenan and other employeeswere laughing about a posted notice that there was to beno union election. Turner warned Keenan that it would bedangerous for Keenan to cross his path, but he later cameback and apologized.Turner admitted having a personal dislike for Keenanand admitted the election notice incident, but he testifiedthatitwas Keenan who harassed himby gibing at himabout what happened to the Union. Turner denied that hethreatened Keenan but admitted that he later returnedand apologized for what he had said. Though denying alsothat he ever spoke to Keenan about thequantityof thework Keenan put out, Turner admitted that he spokeabout thequalityofKeenan'swork and that he"probably" asked Keenan on several occasions what hewas trying to prove.Cooper in turn admitted that he "might" have saidsomething to Keenan about how fast Keenan was gettingthe engines to him, that Keenan was working too hard,and that he should slow down. Metcalf testified thatKeenan informed him that he could not "take anykidding," but that nevertheless Metcalf "and everybodyelse" kidded Keenan about working through his dinnerhour so that he could get ahead and accused Keenan of"brown nosing." Metcalf admitted further that he kiddedKeenan about "working his fingers to the bone" and com-mented, "That is the way to get the brownies."Keenan reported both to England and to Ashley onseveral occasions that Metcalf, Turner, and Cooper wereharassing him, and testified that on one occasion Englandcalled the four of them in and told them to cut out the "b...s..." and to get along together. England admitted that hewas aware of a certain amount of dissension in the shopsurrounding Keenan, admitted that it involved criticismsof Keenan's work, and admitted that he called the fourmen together and told them he was tired of bickeringabout trivial things, that there was a schedule to meet, andthat they would have to work together.9 It was plain from evidence concerninglater cases that it was notRespondent's policy to discharge for a first offense of a rule violation. LTV ELECTROSYSTEMS, INC.541Ashley testified that Keenan complained to him thatthe three men were riding him and were accusing him ofgetting his engines out too fast. Ashley talked to Turner,Metcalf, and Cooper, telling them it had come to his at-tention that they were causing some of the commotion inthe shop, that the production was to be gotten out, and hewanted the "b... s..." stopped. Ashley also talked to Eng-land about the matter and he also called the whole shoptogether, including Turner, Cooper, and Metcalf and re-peated the same things that he had told the latter, urgingon the group the necessity of getting the engines out ontime.I0James McNinch a witness for the General Counseltestified that Ashley told him on one occasion that some"harassing and/or kidding of the employees in the engineshop was going to have to stop," and Metcalf, Cooper,and Turner later told him that Ashley had called themaside and told them to "lay off" of Keenan.Ashley also made a comparison of the work being doneby the two crews to determine the relative quality andfound that there was little or no difference in quality andthatKeenan turned out more work. On one occasionAshley found it necessary to pull two engines from Met-calf's line and put them through Keenan's becauseKeenan was so far ahead. Metcalf also testified to thelatter incident and admitted his own production was "alittle bit" less than Keenan's.Despite the admonitions by Ashely and England,Keenan testified that the harassment by Turner, Cooper,and Metcalf was renewed shortly before the discharge.On the preceding day Turner approached Keenan inangry fashion, pointed a finger, and said, "I know yourkind ... your nose is longer than your leg ... you hadjust better not cross my path outside the gate." Turnerthen walked over to where Cooper and Metcalf werestanding and they began talking and laughing. Roy Craw-ford testified in corroboration that he heard Turner tellKeenan it would never do for Keenan to cross Turner'spath.Keenan testified further that when he went to thetimeclock shortly after that incident, he heard one of thethree say (though there were a couple of men betweenhim and them) that Keenan's Comet would not run fastenough to get away from them and that he had better run.As Keenan left the plant Metcalf, Turner, and Cooper fol-lowed him out of the gate and he heard one of them say hehad better run.Cooper admitted that he and Metcalf (and possiblyTurner) left the plant at the same time Keenan did, that he(Cooper) possibly made the statement that Keenan hadbetter hurry up, and that he may also have said that hisown Ford would catch up with Keenan's Comet.Keenan called Hogan at the latter's home that night andreported that he had been threatened by Turner, Metcalf,and Cooper as they were leaving work to go home andthat he was afraid and wanted to quit. Hogan directedKeenan to report to his office in the morning rather thanto the job,and on the next morning Hogan and Henrytalked with Keenan, who related the incident which hehadreported to Hogan on the telephone. England wasthen called in and queried as to his knowledge of thesituation and England acknowledged he was aware ofsome trouble in the shop. Henry also called in Ashleywho related what he knew about the earlier occurrencesinvolving Keenan and Cooper, Turner, and Metcalf andwhat action he had taken at the time.In themeantimeEngland went back to the shop where(he testified) he informed Leadman Don Smith and anumber of the men that Keenan had reported that Turner,Cooper, and Metcalf had threatened him. England toldthe men they should not handle that sort of thing in sucha manner, that if they had any complaint they shouldcome to him as a group and let him know about it, andthat it could be worked out before it got to a point wherethe employees got themselves `gout on a limb." Englandadmitted that he toldsomeof the employees he was afraidthat supervision was "going to lower the boom," but de-nied stating that anyone might be fired.The latter testimony was refuted by cumulative andcredited testimony of other witnesses for the GeneralCounsel. John S. Henchock, for example, testified that heheard England talking with Smith, Turner, and others andthat England stated that a couple of "blue slips" weregoing to be handed out and gave the names and thereasons. The names were Turner, Metcalf, Cooper, andpossibly Nicholson," and thereasonwas that they werecharged with harassing and intimidating Keenan, a'fellowworker, after leaving work. England also stated that "wewould have to stick together in some way." It was im-mediately afterward, Henchock testified, that the em-ployees began discussing the question whether theywould walk out in sympathy if Cooper, Turner, and Met-calf were fired.Gordon Turner testified that England informed himthat it looked as if several employees were about to bedischarged (because of Keenan's complaint), that Eng-land specificallymentioned Metcalf and Cooper, andsaid that Turner 'and Nicholson would also probablybe included. Paul A. Guevremont testified that he heardEngland telling other employees that "somepeople weregoing to be discharged."Joe E. Tedford testified that Leadman Donald Smithinformed him, as early as 9 a.m., that some dischargeswere going to be made that day and that he found outthrough talk in the shop that the action might involveCooper, Turner, Metcalf, and possibly Nicholson, whohad allegedly harassed Keenan. Jerry Cooper testifiedsimilarly that talk was going through the shop all day thatthere would be two men, and possibly three or four, whowould be fired and that Keenan's name was mentioned inthat connection. As a consequence Cooper was "expect-ing toget it" because he had heard the talk all day long.On the afternoon of the 28th Henry, Hogan, andAshley went to the engine shop. England was asked tobring Turner into the office and Henry informed Turnerhe was being terminated for harassing, threatening, andinterferingwith a fellow employee. He did not mentionKeenan'sname andstated that he had no further com-ment and that Ashley would go with Turnerto get histools.Cooper was next called into the office and Henry ad-vised him he was beingterminatedbecause he had beendeliberately slowing down work and coercing and'10Ashley also testified to an occasion some 4 or 5 weeks prior to theoffense involving a slow down,Cooper was to go back and get the enginesdischarge when England complained to him thatCooperwas restrictingout, and he did not adopt England's recommendation to terminate Cooper.production and that England wanted to terminate Cooper Ashley called11Nicholson had been involved in an earlier altercation with Keenan,the two together and England strenuously repeated his charge in the facebut Keenan testified that the matter was settled and "forgotten" afterof Cooper's denial. Ashley informed Cooper that since that was the firstNicholson apologized to him in England's office. 542'DECISIONSOF NATIONAL LABOR RELATIONS BOARDthreatening a fellow employee.He did not mention theemployee's name and Cooper made no reply but onlyshrugged his shoulders.England then brought Metcalf to the office whereHenry advised him he was being terminated for coercingand threatening a fellow employee and for slowing downproduction.Metcalf testified that he inquired who the em-ployee was and Henry said he had no further comment.Concluding FindingsConsidering first the evidence which supports theGeneral Counsel's claim of discriminatory motivation, Ifind that Respondent was fully aware of the prominenceofMetcalf and Cooper in union activities and that itsknowledge may also be inferred of Turner's union mem-bership and sentiments, not only through the interroga-tion by Foreman Wilder but through England's prior con-nection with the Union.In Metcalfs case there was, ofcourse,directevidence from the England-Strangetestimony that Respondent was looking for an excuse todischargeMetcalf.Significantly,however,it is to benoted that in Cooper's case though he was,likeMetcalf(and formerly England),a member of the organizing com-mittee,England had urgently recommended his dischargefor slowing down production,a recommendation whichAshley did not adopt.Iconclude and find that were the General Counsel'scase considered as standing alone, the evidence wouldestablisha prima faciecase that Respondent was dis-criminatorily motivated in effecting Metcalf s dischargeand that Cooper and Turner were necessarily includedbecause they were inextricably involved in the conductwhich Respondent was using as a pretext for Metcalf sdischarge.We turn then to the question whether Respondent'sevidence was sufficient to overcome thatprima facieshowing.That evidence showed that Respondentdischarged Turner, Cooper,and Metcalf after its in-vestigation established a course of conduct on their partwhich,aside from the harassment of Keenan,was aimedat achieving a slowdown in production.Furthermore, thethree men had been repeatedly warned by England andAshley that they were to desist from such conduct andthey were fully aware on the morning of the 28th of theimpending action and of the fact that their treatment ofKeenan had led to it. The latter facts fully explained theircurious failure to inquire during the discharge interviewsas to the basis of the action and to protest their innocenceof the charges.Furthermore,Cooper's admissions as tostatements made to Keenan the previous day confirmedKeenan's testimony concerning the incident and refutedcontentions of General Counsel and Union that Keenan'stale was but the figment of an overwrought imagination.There was no indication from the evidence that eitherthe Union or pro- or anti-union sentiments were in anyway involved in the attempts to achieve a slowdown12 butit suggests rather that there was a strong rivalry betweenthe competing crews led by Keenan and Metcalf, withMetcalfs crew suffering in comparison.Furthermore,England had not hesitated strenuously to advocate12Even wereit assumedarguendothat such were the case, the activitywas plainly an unprotected one.'3Credited testimony of Henchock, Tedford, Guevremont, and Eng-land.Henry testified that England informed him that, "these fellowsCooper's discharge for the latter's individual conduct inslowing down production.Thus Respondent's evidence established its genuineconcern over the situation in the engine shop, establishedthat Cooper,Metcalf,and Turner were responsible forcreating it, and established a record of repeated priorwarnings which they disregarded.That record did notbespeak the action of an employer who was intent onfinding pretextual grounds for discharge.Indeed, Re-spondent had foregone earlier opportunities presented byEngland's recommendation to discharge Cooper individ-ually and by Keenan'searlier complaints as made toAshley and England against the three of them.Respond-entwas not required indefinitely to countenance theignoring of prior warnings,whatever the prominence ofthe employees as union leaders;and whether Respondentwelcomed the final opportunity or not,the evidence didnot establish that it acted for any reason other than thatwhich is assigned at the time.I therefore conclude and find on the entire record thatthe General Counsel failed to establish by a preponder-ance of the evidence that Respondent was discrimina-torily motivated in discharging Turner,Cooper,and Met-calf.d.The strike;the terminationof thestrikersAs is seen from the preceding section,there was com-mon knowledge throughout the shop that the dischargesof Turner,Cooper,and Metcalf were imminent and therewere also anticipatory discussions among the employeesabout engaging in a walkout in sympathy with the discharg-ees or in protest of the discharges.Indeed,.the latterdiscussionsmay well have been sparked by England'ssuggestion that the employees should "stick together insome way."When the expected action materialized andwas confirmed by Turner upon his emergence from theoffice,the reaction was immediate.Various employeesstopped work and began gathering their tools and assem-bling in the center of the building.After Metcalfs discharge completed the action, Henrycame out into the shop and was questioned by'Don Smithin England's presence.Smith suggested that Henry get tothe bottom of the matter and asked whether Henry wouldlisten to the other side of the story or if he were going totake the word of one person over that of the rest of theemployees.Smith also Stated that if the three men werebeing fired,Henry might as well fire all of them.Nichol-son asked whether Henry was going to take the word ofa "nut"over the whole shop.Henry made no commentexcept to say that if the others felt "that way," theyshould pack up their toolboxes. 13I therefore find that both England and Henry were fullyaware that the employees were striking (through concert-edly engaging in a stoppage of work) in protest of thedischarges and in sympathy with their fellow employees.There were altogether some 13 employees who en-gaged in the strike14 and they were taken together, alongwith the dischargees, in a trailer to the personnel office.After first having their tools checked out through thesecurity office,the strikers were called into Strange's of-want to go too" if-the dischargees went,and that he told England to tellthem to get their toolboxes.14Only four of the group are presently involved;i.e., J.B.Miller,Guevremont,Tedford,and Henchock. LTV ELECTROSYSTEMS, INC.543fice where each was interviewed individually by StrangeinHenry's presence. Tedford and Guevremont testifiedthat prior to those interviews the strikers selected DonSmith to act as their spokesman but that when Smithasked Strange to talk with them as a group "to get to thebottom of this thing," Strange refused, stating that hewould see them one at a time.Strange told each of the men that he wanted them to un-derstand that there was a job there for them and that itwas his understanding they were voluntarily quitting. Thetestimonyisinconflictas to whether the strikersacknowledged that they were quitting, as Strange andHenry testified they did. Guevremont and Miller testifiedthat they replied to Strange that they were walking out insympathy with the men who were fired, and Tedfordtestified that he was walking off in protest of thedischarges.Henchock testified that Strange stated thatwhat Henchock was doing was voluntarily quitting, andHenchock replied that "[I]f that is what it is called, thatiswhat I am doing."Strange and Henry admitted that 1 of the 13 employeesinsisted he was not quitting, but neither could recall theidentity of the 1 who did so. Furthermore, Henry alreadyknew not only that the employees had struck but also thattheir action was taken in protest of the discharges. IthereforecreditthetestimonyofGuevremont,Henchock, Miller, and Tedford.Upon the conclusion of the interview, Strange tenderedeach employee a "Termination Notice" which specifiedas the ground, code 1, "Personal Reasons," and each ofthem signed. The forms were identical with those whichwere used to effect the discharges of Metcalf, Turner, andCooper except that in the latter case code 19 waschecked; i.e., "Violation of Company rules."All of the strikers were replaced on the following day.Concluding FindingsI find that the strike was a protected concerted activitywhich the strikers engaged in for their mutual aid and pro-tection and in order to support the cause of their fellowemployees.N.L.R.B. v. Peter Cailler Kohler SwissChocolates Co.,130 F.2d 503, 505-506. As I havefound, however, that the prior discharges were not unlaw-fully made, I conclude and find that the strike was not anunfair labor practice strike in its inception.By engaging in such a strike the strikers did not, ofcourse, quit or terminate their employment for theyremained employees until such time as they might bereplaced by permanent replacements. As strikers theywere free to leave the premises subject only to suchsecurity check or pass as was necessary to get themthrough the gate. Respondent chose, however, to subjectthe strikers to full fledged exit interviews, and though itwas fully aware of the nature and the reason for the strike,it endeavored through the device of conducting individualinterviews to convert protected concerted activities intoan individual act of quitting's and to procure theacknowledgment of each striker that such was the case.FinallyRespondentmadeexplicititsownacknowledgment that the employment relationship wasbeing finally terminated by issuing to each striker a ter-mination notice in the usual form which it used to effectall terminations, whether voluntary or involuntary.Though I conclude and find that the 13 employees wereeconomic strikers whom Respondent was free to replaceat any time prior to their applications for reinstatement,they retained their status as employees and could not bevalidly discharged for their strike activity.Summit Min-ing Corp.,119 NLRB 1668, 1673, enfd. 260 F.2d 894(C.A. 3). I thereforeconclude andfind that bydischarg-ing Guevremont, Tedford, Henchock, and J. B. Miller onSeptember 28, prior to replacing them, because they hadstruck, Respondent engaged in an unfair labor practice inviolation of Section 8(a)(1) of the Act.Id.16e.The discharge of Henry J. ThompsonHenry J. Thompson, a leadman, was another active or-ganizing committeeman whose union activities and senti-ments were well know to Respondent. Thompson wasalso a witness for the Union at the representation hearing -in September and was the witness on the stand at the timeitfirst occurred to Respondent's counsel to changeRespondent's position on the leadman issue.Some time thereafter Respondent notified Thompsonindividually and the otherleadmen ina group that boththe Company and the employees considered them to besupervisors and that they were not to engage in union ac-tivities.They were also given a list of "Dont's" concern-ing union activities which governed the conduct of super-visors.Thompson testified that ProductionManagerHenry informed him that if he attended any unionmeetings or went down to where the union representa-tiveswere staying, Henry would terminate Thompsonand that he replied that in that case, Henry might as wellterminate him at once.Henry testified that he and Supervisor Walter Hoppertalked with Thompson separately because the Companyhad information that he was engaging in union activitiesand that Hopper did all the talking, telling Thompson sub-stantially what the other leadmen were told. Thompsonwas also told the Company had evidence of his activitieswith the Union and wanted him to cease all of his unionactivities immediately.Thompson asked whether hewould have a job if he did not follow the list of "Dont's"and Hopper replied that he was telling Thompson againto ceasehis unionactivities immediately.17 I creditThompson's testimony concerning the interview.1SRespondent could have made no good-faith representation of an un-derstanding that the employee was quitting for Henry was fully aware thatthe employees had struck.16Under the findings previously made concerning the circumstancessurrounding the discharge of Turner, Cooper, and Metcalf, there is nobasis for a finding that the discharge of the strikers constituted also aviolation of Section 8(a)(3).The present findings also make it unnecessary to consider evidenceconcerning Respondent's subsequent help-wanted ads and the questionwhether openings later became available which might or should have beenoffered to the strikers.But seeAmericanFlint Glass Wkrs. (Bartlett-Cal-linsCompany),110 NLRB395, 397,enfd. 230 F 2d 212(C.A.D.C.);Brown and Root, Inc,132 NLRB 486,493-494.17 Thompson testified also that around October 1, Foreman McCoysuggested that the privileges of the management club might be somedayavailable to Thompson if he would"go along with us and work with us."I find that statement to be no more than a suggestion that club member-ship would be available to Thompson if he should become a supervisor forthere was neither suggestion nor indication in the record that McCoy wasempowered to confer supervisory status or that Thompson had any reasonto assume that he did. 544DECISIONSOF NATIONALLABOR RELATIONS BOARDThompsonwas dischargedon October 20 by Produc-tionManager Henry who informed him (under Thomp-son's testimony)that he was being terminated"becauseyou have talked about the Union so bad during workinghours that the men under you are afraid." The termina-tion notice, later made out by Strange at the personnel of-fice,assigned as the ground,"Violation of Companyrules," andThompsonsigned it"under protest."Thompson admitted that he engaged in solicitation oncompany property but denied that he did so on workingtime.Henry testified that his action was based on a writtenstatement furnished by employee Robert A. Newman andthat he informed Thompson in Hopper's presence thatthe termination was based on evidence that Thompsonwas still engaged in union activities despite the previouswarning that he was to cease such activities. Hopper'stestimony was in accord.Newman, a youthful employee called as Respondent'switness, testified that he was hired on October 18 and as-signed to hanger 1029, and that Foreman McCoy in-troduced him to Thompson as his leadman. Thompsonthereafter subjected him openly, during working time, torepeated, intensive solicitations to join the Union, statingamong other things that the Union would take care ofthose who helped to support it. Being "pretty upset"about Thompson's various statements, Newman reportedto his father that he was disturbed because his "bossman" had made him believe that if he did not join theUnion he would not get good merit ratings or move up inthe Company. A couple of days later Newman was calledto the office where he was informed that his father hadcalled the Company, and he then gave Respondent a writ-ten affidavit which covered the subject matter of histestimony.Thompson was not called in rebuttal in denial of New-man's testimony.Foreman Randolph Eskew testified to an incident inearly October when he witnessed Thompsonengaging inthe apparent solicitation of another employee duringworktime, but there was no evidence that the latter in-cident formed any part of the basis of Thompson'sdischarge.Concluding FindingsThe evidence is undisputed that Respondent undertookto put into effectvis-a-visthe leadmen, particularlyThompson, an absolute rule prohibiting them from engag-ing inany form of solicitation or union activity, whetheron worktime or nonworktime, and that Thompson wasnever informed of any retraction or modification of therule.The fact that Respondent was contending thatThompson was a supervisor in no way insulated it fromresponsibility for the consequences of its conduct for itassumed the risk that it may erroneously have assessedthe leadman situation and may have misconceived itslegal rights.18 Thus, despite Respondent's belief, Thomp-son and the leadmen were merely rank-and-file em-ployees as to whom Respondent's rule was unlawfullybroad. Thompson was never informed that any less ab-solute rule applied to him or that he was free to engage inunionactivities on his own time, and he was threatenedwith discharge should he violate Respondent's absolute18 It is noteworthy that Respondent's actions occurred prior to thereopening of the representation hearing and the development of a fullrule, itself an unfair labor practice as applied to him.I therefore conclude and find that Thompson could notbe lawfully discharged for violating a rule whose promul-gation and enforcement was an unfair labor practice, forthe violation of an invalid no-solicitation rule is not aproper ground of discharge.Southwire Company,145NLRB 1329. Since Respondent gave Thompson no op-portunity to comply with a lawful no-solicitation rule, itis immaterial that Thompson actually engaged in the so-licitation of Newman on working time, for it is no defensethat Thompson's conduct might have violated a properrule if one had been promulgated. Cf.Idaho PotatoProcessors, Inc.,137 NLRB 910.By discharging Thompson for participating in union ac-tivities,Respondent therefore engaged in discriminationto discourage membership in the Union in violation ofSection 8(a)(3) and (1) of the Act. Respondent engaged ina further violation of Section 8(a)(1) by threatening todischarge Thompson unless he ceased his union activi-ties.3.The intervening period- October to MayEvidence concerning Respondent's conduct from Oc-tober to May 1 involved a number of alleged interroga-tions and coercive statements and the discharge of DanielA. Davis which was not related to either the first or thesecond series of discharges.a.Interrogations, etc.Michael Miller, who was hired on November 15 anddischarged on November 25, testified to a conversationin November with Foreman D. L. Howell and LeadmanClarence Roach during which Howell allegedly made cer-tain threats and other coercive and antiunion statements.Howell denied making thestatementswhich Miller at-tributed to him and Roach fully corroborated Howell'stestimony. I credit their testimony.Charles Whitlock testified that around November 20,Foreman Martin sounded him out on becoming a leadmanand, aftercommentingon their friendship, asked howWhitlock was going to vote in the election. Whitlock, whoalsoadmitted being friends with Foreman McCoy,testified that around November 22 McCoy made thestatement that the Union was no good and that if Whit-lock voted for it he would be sorry.Martin admitted that he sounded Whitlock out onbecoming a leadman butdenied mentioningthe union orthe election.McCoy made a flat denial of Whitlock'stestimony. I credit the testimony of Martin and McCoy.Daniel A. Davis testified that around the first week ofOctober Strange spoke to him in the break area, askinghow Davis felt about the Union. Davis replied he thoughtitwas a good thing for the employees, and Strange statedthat though he wasagainst it,he believed that everyoneshould have his own "say so" about it. Davis testifiedfurther that McCoy spoke to him before the Decemberelection, inquiringas tohis union sentimentsand why hewas for it.Strange admitted having a conversation with Davis inthe canteen, that it began by him asking Davis howeverything was going, and that Davis rejoined that ifStrange wanted to know anything about the Union, torecord on which theBoard made its determination that the leadmen werenot supervisors. LTV ELECTROSYSTEMS, INC.come right out and ask him. Strange replied that he wasinterested only in Davis'job and the illness of Davis'wife; he denied that there was any other mention of theUnion.McCoy testifiedto a number of conversations withDavis in which Davis discussed with him his dissatisfac-tionwith the job. Though McCoy admitted that thediscussions sometimes concerned the Union and unionsympathies,he denied interrogating Davis. I credit thetestimony of Strangeand McCoy.Paul Hoblitz testified that about 2 days before the elec-tion McCoy asked him how he felt about the Union andthat he replied that it was his own business.McCoy con-tinued that,"We don't want a union in this Company. Wedon't need one," and stated that the employees could han-dlewith supervision any matters that came up. Hoblitztestified further that on the day of the election McCoycalled to him, "Hi,buddy. How did the election go? ...Do you think we won?"McCoy denied interrogatingHoblitz about his union sentiments, and I credit that deni-al.James McNinch testified that in late October or earlyNovember General Foreman G. A. Burton inquired howhe was going to vote in the election.McNinch replied thathe would give no direct answer but that he felt that thepeople in South Carolina were entitled to as manybenefits as the employees in Texas.Burton admitted having a lengthy conversation withMcNinch in the month of November in which McNinchasked about a raise and brought up the subject of theCompany's pay scales in Texas where,McNinchclaimed,the Union had gotten the employees a good payscale.McNinch continued his inquiries about a raise anda promotion and complained that he, rather than P. E.Dancy, should havebeen made a leadman. Burton ex-plained why Dancy was chosen over McNinch. Burtondenied that anything was said about the election and de-nied inquiring how McNinch was going to vote. I creditBurton's testimony.Charles F. Reece testified that around November 15he reported to Burton upon his transfer from another joband Burton stated he understood that Reece was verystrong in the Union and that he had been instructed by hissuperiors to fire Reece if Reece did not pan out. Reeceacknowledged his strong union sentiments and volun-teered that he had been shop steward for Lockheed inCalifornia.Burton commented,"We will see what takes,place."Burton denied that he ever discussed with Reece hisfeelings concerning the Union and denied that Reece everinformed him that Reece had been a steward atLockhead.I credit Burton's denials.KennethMiller testified that during an orientationmeeting with new employees on February 2, Fred Snod-dy stated that the Company knew the Union was comingin but was going to fight it and wanted no part of it. I findthatMiller's testimony represented his interpretation ofthe written statement which Snoddy testified that he readand which is quoted in footnote6, supra.Miller also testified that Snoddy inquired during hisemployment interview on January 31 what his feelingswere toward the Union.I credit Snoddy's denial.I conclude and find that the General Counsel did notestablish thatRespondent engaged in interference,restraint,or coercionby theconduct summarized in thissection.545b.The discharge ofDanielA. DavisDaniel A. Davis was discharged on February 1 aftersome 5 months of employment.Davis joined the Union,attended two or three meetings,and passed out fromthree to five cards. He was also one of the participants ina brief recognition strike in late September in which ap-proximately 80 percent of the employees engaged.Though I have credited the denials of Strange andMcCoy of alleged interrogations of Davis(section a,supra),itwas plain from their testimony that they learnedof Davis' union sentiments during their discussions withhim.Davis was summarily discharged on February 1 im-mediately after completing a lengthy telephone conversa-tion with his wife during worktime.Davis, who admittedmaking the call,testified that as he left the telephonebooth his supervisor,Jack Arledge,came up and told himto get his tools and that he was fired.Davis replied,"Good.Do you really mean it..."and got his tools andleft.He admitted,however, that while awaiting transpor-tation to the gate he visited the nurse's station.Arledge testified that he discharged Davis for spending45 minutes making a private telephone call and that hehad previously warned Davis about using the telephonewithout permission after receiving reports that Davis wasspending a lot of time on the telephone.Nurse Merle(Pat) McMillan had also spoken to him about Davis.McMillan testified that she had previously treatedDavis for a back injury and that during some of thosetreatments Davis told her he was trying to get fired sothat he could draw his unemployment compensation.Afterbeing discharged Davis came in and reported that,"Well, they finally did it, they finally fired me," that it wasfor talking on the telephone for some 40 minutes,and thathe thought he "was going to have to hit somebody in thekisser before he could get fired." McMillan reported herearlier conversations with Davis to Arledge.Daviswas not called in rebuttal of McMillan'stestimony,which plainly established that Davis desiredand deliberately provoked his discharge.Indeed,unlessthe "pattern" theory were accepted completely (andblindly),there is no evidence which is suggestive of a dis-criminatory motivation for the discharge.I therefore con-clude and find that the General Counsel did not establishby a preponderance of the evidence that Respondent un-lawfully discharged Davis.4.Theperiod from May 1 through August 18As previously recounted the Union set about a newmembership drive in early May 1966, appointing a 28-man membership committee as well as a bargaining com-mittee. The course of conduct presently complained ofbegan shortly thereafter and may be considered as fallinginto two general types, one being connected in whole orin partwithalleged violations of a no-solicitation rule andthe other being unrelated to that rule. We begin with thelatter.a.The discharge of Charles F. ReeceCharles F.Reece was employed as a building servicemechanic underGeneral ForemanBurtonfrom August-3, 1965, to May 16, 1966.Reece was activein the Union,was one ofapproximately 80 percentof the employees 546'DECISIONS OF NATIONAL LABOR RELATIONS BOARLwho engaged in a brief strike and picketing in September1965,19 and was appointed to the membership committeeon April 29, 1966. He was discharged by Z. E. White onMay 16 in Burton's presence for having falsified com-pany records (by having another employee punch out histimecard on Friday, May 13) and for having received payfor time he did not work.The evidence is undisputed that Reece left the plant at10:30 a.m. on Friday on a pass signed by Foreman CecilA. Longino and that his timecard was checked out at 4p.m. (i.e.,1600), the end of the normal workday. Theevidenceis inconflict as to the circumstances of Reece'sdeparture and as to certain facets of later interviews.Though Reece testified that he left the plant aftersustainingan injury to his elbow, the pass which he ob-tained from Longino bore a checkmark in the box marked"Personal" rather than in the box marked "Medical."Furthermore Reece's testimony was unsupported and hewas not called in rebuttal to deny the mutually corrobora-tive testimony of Burton and Longino which was alsosupported by the documentary evidence.20 The followingfindings are therefore based on the testimony of Burtonand Longino and supporting payroll records introducedby Respondent.Weather conditions were such on Friday morning thatitwas decided to give the employees who desired, the op-portunity of going home for the remainder of the day.Reece was one of those who chose to go, and Longino is-sued him a departure pass at 10:30. Longino later noticedthat Reece's timecard was still in the rack on the side ofemployees who were supposed to be present and noticedthat it had not been punched out. He reported to Burtonthat Reece had not punched out and that he was suspi-cious of Reece because of a conversation concerning himwith another employee involving an incident which oc-curred a month earlier.21Burton and Longino went to the timeclock area around4 p.m., and Longino was informed by employee S. T.Raines that Calvert, another employee, had punched outReece's timecard as well as his own. Longino removedReece's timecard, and he and Burton got on a scooter andcaught up with Calvert as he was leaving. They con-fronted Calvert with the card and Calvert admitted thathe had punched it out but claimed it was a mistake. Bur-ton stated that if it were a mistake, Calvert should havebrought the card to him or to Longino.Burtontook Calvert to the office, telephone Henry,and recommended that Calvert be discharged. Henry ap-proved,but suggested that Burtonalso check with White.Burton did so, and then discharged Calvert. Burtontestified that he knew nothing of Calvert's union activi-ties, and so far as the recordshows Calverthad none.On Saturday morning Burton and Longino informedReece that they had discharged Calvert for punching outReece's timecard at 4 o'clock and that they were in-vestigating Reece's records to determine whether theywere falsified and if the investigation showed that theywere, disciplinary action would be taken.In the meantime Burton had requested Reece's timerecords from the Texas office and they arrived on Mon-day afternoon. The documents included timecards anddeparturepasses onprior dates concerning which Reecewas under suspicion. Discrepancies were found ontimecards for the weekendingMarch 20 and 27, in thatthey contained certain entries not made in the handwrit-ing of any of the authorizedsupervisors.On Monday,March 21, for example, Reece had obtained a pass andhad left work at 1:35 p.m. His timecard for the day, how-ever, bore an entry in handwriting indicating his depar-ture at 4 p.m., which entry was not in the handwriting ofany authorizedsupervisor.Burton,White, and Longino decided afterexaminingthe records that Reece had falsified them and that heshould be discharged. Burton went to pick up Reece andtold him that the investigation had proved that he had fal-sified company records by receiving money for time hedid not work and that Reece would be terminated. Reecedenied that he was guilty, but added that he did not be-lieve that it was Burton's fault, that he believed it wasLongino's fault, and that hewas goingto "get" Longino.Burton thereupon took Reece to the personnel depart-ment to White's office whereReece againdenied thecharge.White exhibited to Reece the records on whichthe charge was based but Reece claimed they did notprove anything. White stated that the records establisheda falsification, and terminated Reece.Concluding FindingsAs there isno evidencewhich is directlysuggestive ofa discriminatory motive behind Reece's discharge theGeneral Counsel's case necessarily rests on the "pattern"theory,which as previously found is defective in provingtoo much.Furthermoreif that theorywere to be con-sidered as of some weight as applied to Reece it wouldnot raisethe General Counsel's case to a level of the pre-ponderance of the evidence. What is of controlling sig-nificance in bespeaking the genuineness of the reasons as-signed by Respondent was its action in summarilydischargingCalvert whoseunion sentiments and activi-ties (if any)were unknown to Respondent and without in-fluence on its action.InReece'scaseRespondentdelayed action pending a careful investigation which con-vinced itthat its priorsuspicions of Reece were wellfounded and that he again had either deliberatelyprocured a falsification of his timecard or had knowinglyaccepted the fruits of the fraud.And since the misconductfor whichReece was discharged did not arise out of a pro-tected activity, Respondent's good-faith belief furnishedadequate basis for its action.Cf.N.L.R.B. v. Burnup andSimms, Inc.,379 U.S. 21, 23.I therefore conclude and find on the entire evidencethat the General Counsel failed to establish by a prepond-erance of the evidence that Respondent dischargedReece because of his union membership or activities.b.The discharge of James L. McNinchJames L. McNinch, a field service mechanic on theflight line, was employed for approximately a year before10Reece's testimony concerning an alleged conversation with Burtonin November has previously been discredited,section 3, a,supra.20Not only did the pass tend to refute Reece's testimony,but he other-wise attempted to magnify the extent of his injury(he admittedly workedon both intervening workdays prior to his discharge)in an apparent at-tempt to distract attention from the real issues surrounding his discharge.ThusReece had been given permission to leave the plant and hisdischargewas based onthe alleged falsificationof his timecard.21Respondentalso offered the testimony of Jimmie Ray Todd concern-ing an occasionin February or March 1966 when Reece requested Toddto punch outhis timecardfor him. LTV ELECTROSYSTEMS, INC.his discharge on May 12, 1966. He received an excellentrating at the end of 6 months of employment and shortlyafter that was reclassifiedas anA mechanic. McNinchparticipated actively in the union activities, and on April29, 1966, he was elected to the Union's bargaining com-mittee.McNinch's attachment to the Union was known toRespondent. His leadman, P. E. Dancy, knew of hisunion activities and his foreman, John Jarosh, had been amember of UAW while with LTV in Texas. FurthermoreGeneral Foreman Burton admitted having a conversationwithMcNinch in November (previously referred to insection 3, a,supra)in which McNinch made his unionsentiments manifest.As that conversation has an impor-tant bearing on subsequent developments and as it throwsconsiderable light on the relations between McNinch andDancy we review it at more length.Burton testified that in addition to inquiring about araiseMcNinch asked about a promotion to leadman andreferred to a report that the promotion was going to Dan-cy.When Burton acknowledged that was so, McNinchstated that he thought he should have the job rather thanDancy. Burton explained that he felt that Dancy wasbetter qualified, had more knowledge of aircraft, and wasa better leader than. McNinch.McNinch was called to the flight line office on May 12and was discharged by General Foreman RandolphEskew in the presence of Jarosh and Dancy for the as-serted reason that McNinch (as admitted during the inter-view) "had no interest in his work." Though thetestimony concerning the interview is somewhat in con-flict, it was plain from the entire evidence, including Mc-Ninch's admissions on cross-examination, that McNinchsought to justify the deterioration in his job performancewithwhich he was charged by explaining that his"morale" was down because of his treatment by Dancywho had assigned him to working "stale old squawks,"and his statement that he had lost interest in his job wasprompted not by anything which Eskew said during theinterview but by the fact that Dancy had treated him"pretty rawly" on the flight line. Thereupon Eskew statedthat if McNinch had no interest in his work, or if thatwere the way he felt about it, Eskew did not have a placefor him and would have to terminate him and thereuponmade out the termination notice which McNinch signed.Dancy, Jarosh, and Eskew testified to a substantialbackground of conduct which led to the May 12 inter-view. There was no question that McNinch was highly re-garded (and rated)as a workman and that until sometimein March he was doing a good job. Dancy testified, how-ever, that he and McNinch disliked each other and thatthey were more or less in constant conflict;that duringthe month of March McNinch's productivity began todecline, and other employees complained that McNinchwas bossing them around and asked Dancy to speak toMcNinch about it. Dancy inquired why McNinch was or-dering the men around and told McNinch he was assignedtowork with them and not to order them. McNinchreplied that someone had to do the work and he was tak-ing it upon himself to dictate the duties of the other em-ployees because they did not understand all of their du-ties.Dancy stated that he (Dancy) was there to lead thecrew and if assistance were needed the matter should bebrought to his attention.22No discrimination was claimed against McNinch as regardedRespondent's choice of Dancy as leadman,and of course the absence of547On another occasion the day foreman complained toDancy that McNinch had not completed a canopy job asMcNinch had reported. Upon investigation Dancylearned thatMcNinch had deliberately left out eightscrews in doing over an unfinished job left behind by theday crew and that McNinch's explanation was that theday crew had left the job that way and if that crew hadbeen able to get by with it, then he should too. As a resultitwas necessary to have the job done for the third time.Dancy, Jarosh, and Eskew also gave mutually cor-roborative testimony concerning a number of occasionswhen McNinch was not working when he should havebeen and concerning efforts to get McNinch to work.Though McNinch made a blanket denial that eitherEskew or Dancy discussed his work with him or gave hima "pep talk" before May 12, he was not called in rebuttalto refute any part of the testimony of Eskew, Jarosh, orDancy- concerning the specific incidents which theytestified to.Finally Eskew testified that the interview of May 12was prompted by his observation of McNinch's work thepreceding night.Eskew assigned McNinch to work in anengine bay (an area which McNinch seemingly preferred)and since the particular job was not completed at the endof the shift he asked McNinch to work overtime. ThoughMcNinch left after working 2 hours, Eskew noticednothing of substance had been accomplished during thattime.Eskew testified that he began the interview the nextday by asking McNinch why he had not completed thejob the preceding evening and from that he went on toother occasions when he had observed that McNinch wasnot working.McNinch's explanations included his com-plaints about Dancy's treatment and finally his statementthat he had lost heart or interest in his work. When Mc-Ninch was informed that he would therefore be ter-minated, he made no comment except one to the effectthat he was ready to go. Eskew testified that he had no in-tention of discharging McNinch prior to the conclusion ofthe interview (no termination notice had been prepared),and Dancy testified that he had no information that Mc-Ninch was going to be terminated.ConcludingFindingsOn the foregoing record there is little which will sup-port a finding of discriminatory motivation save that Mc-Ninch was discharged only 2 weeks after he was electedto the bargaining committee and that he was formerlyhighly regarded as a workman. Yet McNinch hadreceived a raise and a reclassification after the time Bur-ton was made aware of his prounion sentiments, andRespondent's evidence established a progressive deteri-oration in McNinch's work beginning in March. Thebasis of that deterioration, plain both from McNinch's ad-missions and from the testimony of Respondent's wit-nesses, was the strained relationship between McNinchand Dancy,stemmingfrom McNinch's jealousy overDancy's selectionas leadman.Thereis no suggestion ofany kind that the situation had antiunion overtones, thatthe difficulties between the two men stemmed even in-directly fromMcNinch's unionactivities, or even thatDancy wasantiunion.22discrimination was indicated by the rating and the raise he received inNovember.350-212 0-70-36 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDFinally it was apparent from McNinch's attitude at theend of the interview that no improvement was to be ex-pected from him. McNinch laid his shortcomings and hisloss of interest at Dancy's door, and though informed thatthere was no place for one who had lost interest in his job,McNinch made no protest and no promise of willingnessto get along with Dancy,but stated only that he was readyto go.I therefore conclude and find that the General Counselfailed to establish by a preponderance of the evidencethatRespondent discharged McNinch because of hisunion membership,sentiments,or activities.c.The dischargeof Mrs. Lavora S.HoblitzMrs. Lavora S. Hoblitz, the wife of Paul Hoblitz, wasemployed on April 18,as a general helper in the paintshop and her duties consisted of cleaning and maskingdoors, seats,etc., in preparation for painting the aircraft.There was no evidence that she was a union member orparticipated in union activities in any manner,but herhusband had been very active in the Union throughoutthe 14 months of his employment to the knowledge of theCompany and was elected to the bargaining committeeearly in May.Despite that knowledge Paul Hoblitz ad-mitted it was as a result of his recommendation thatProduction Manager Henry hired his wife.On July 8 Mrs. Hoblitz was called to the production of-ficewhere her foreman, R. A. Martin,informed her thathe had her papers made out and that he had to lay her offbecause there was not enough work for the people in theshop.Hoblitz testified that since her duties also involvedlogging the work in and logging it out and since the booksdid not show that any less work was coming in at the time,she was surprised at the action. Martin handed her thetermination notice and asked her to note particularly thatit specified that she was laid off for lack of work and hethereafter took her in the station wagon to the personneloffice.Along the way Martin looked at her and burst outlaughing for no reason at all and without making any ex-planation.Mrs. Frankie Miller, wife of Kenneth Miller, testifiedin corroboration of Mrs.Hoblitz'testimony that therewas in fact an increase in the work at that time and thatother employees,Ronnie Boone and two women em-ployees from the soldering school, were brought in towork in the paint shop.Foreman Martin testified that he found it necessary tocut down the number of work hours in his building at thetime because he was running above the number allottedto him and that he decided to reduce the number of em-ployees rather than to cut down on thehours.Afterreviewing the various operations in the building, he de-cided to start with the paint shop because he was fartheralong therewith his work than in any other place. Martinthereupon explained to Mrs.Hoblitz his reason for reduc-ing the work force in the paint shop. He denied that helaughed at her on the ride to the personnel office.Respondent also offered evidence that Mrs. Hoblitzwas the only employee in the paint shop whose dutieswere limited to cleaning and masking and that the otheremployees were qualified painters, who thereafter didtheir own cleaning and masking.Ronnie Boone, for exam-ple, though admitting that Mrs. Hoblitz instructed himconcerning masking and cleaning when he first came in,testified that he came back to the shop as a painter andhat, after Mrs. Hoblitz left, each of the painters did hisown masking and cleaning.Boone also testified that afterMrs. Hoblitz left, no other employees came into the shop,though two girls who had been to soldering school helpedout for about 2 weeks during the time when no equipmentwas available for them on the jobs for which they hadbeen hired.Boone also corroborated Martin's testimonythat work was slacker than usual when Mrs. Hoblitz left.Respondent also calls attention to the fact that PaulHoblitz,a known union adherent,was never dischargedand that he voluntarily quit on August 29, 1966.SimilarlyMrs. Frankie Miller,the wife of Kenneth Miller, anotherknown union adherent,was never laid off or dischargedand she remained in Respondent's employ until Sep-tember 20,when she also voluntarily quit.Concluding FindingsSinceMrs.Hoblitz was not shown to be a unionmember or to have participated in union activities, theGeneral Counsel's case of discriminatory motivationrests on a presumptionthatRespondent'saction wasdirected against her husband.The evidenceproved thatto be a tenuoustheory atbest.In the first place Respond-.ent made noeffort to.terminate Hoblitz and the only al-leged discrimination against him consisted of a warningfor horseplay and the alleged failure to give him a meritincrease.Also tending to disprove a discriminatory mo-tive was the fact that Respondent hired Mrs.Hoblitzonher husband's recommendationdespite knowledge of hisprominence in union activities.Though thebringing in ofother, employees seemed atfirst blusha strongly suspi-cious circumstance23 which reflected on thebonafidesofthe action, the testimony of Martin and Boone explainedboth the basis of the termination and the temporarypresence of other employees.Thus there was no per-manent increase in the staff and there was no employeewhose duties were thereafter confined to making andcleaning.I therefore conclude andfind that the General Counselfailed to establish by a preponderance of the evidencethat Respondent terminated Mrs. Hoblitz because of theunion membership and activities of her husband.d.Discrimination against Paul H. HoblitzPaul Hoblitz was an active participant in union affairstoRespondent's knowledge,and was a member of theUnion'sbargaining committee.The complaint chargedRespondent with discrimination in issuing a warningnotice to Hoblitz on June 28 and in denying him a wageincrease on June 27.The warning notice was issued by Foreman McCoy,who informed Hoblitz he had reports that Hoblitz had en-gaged in horseplay on company time,specifically in an in-cident of nose flipping.Hoblitz admitted that there wassuch an incident involving one Ted Ussery but deniedthat it was on company time and denied that Ray Deanwas involved.Dean,called as Respondent's witness, testified that onseveral occasions in June Hoblitz either stuck his fingers29 It would be difficult to find how Martin's alleged unexplained laughwould somehow add an aura of suspicion,much less that it was probativeevidence of a discriminatory motive. LTV ELECTROSYSTEMS, INC.intoDean's ribs or punched him in the ribs as Hoblitzpassed by.Dean reported those incidentsto McCoy andthereupon Hoblitz ceased this conduct.Around July1Hoblitz was calledin by McCoy whoshowed him his merit ratingof 7.2out of a possible 8when Hoblitz asked what increase he might expect andMcCoy repliedthatHoblitz was not eligible for an in-crease at the time but that he did not know the reason andthat the explanation would come from personnel. McCoymade no reference to the warning notice which he hadpreviously issued toHoblitz.Hoblitz testified that he assumed he should have gottena 6-cent raiseon July1because Strange had stated thatthe employees would automatically get a progressionraise every 6 months. He admitted that he received a 5-cent increase in late December following his participatingin various union activities,including handbilling at thegate and picketing the Company in September,and ad-mittedfurther thatthe Company hired his wife on hisrecommendationin April 1966.Strange testified generally that new employees were in-formed during orientation meetingsthatRespondent'spolicy was to make a performance review after 6 monthsof employment and in 6 months after any promotion andthat though a merit review was guaranteed,the em-ployees were not guaranteed an increase.Concluding FindingsThe foregoing record will not establish that Respond-ent discriminated against Hoblitz in the respects com-plained of. Hoblitz admitted the horseplay with Usseryand did not testify in rebuttal of the testimony of Dean,who reported other instances of horseplay to McCoy. Onthe face of it, therefore, it cannot be said that there was nojustification for warning Hoblitz to desist.Neither did Hoblitz' assumption that he was entitled toa wage increase establish that he was discriminatorily de-nied one. Strange's testimony showed that merit raisesdid not automatically follow a performance rating, andHoblitz admitted that he had received an earlier increaseafter Respondent was fully aware of his attachment to theUnion. Indeed, as late as April it had not hesitated to em-ploy Hoblitz' wife on his recommendation.Finally, the General Counsel sought to bolster a show-ing of discriminatory motivation by Hoblitz' testimonyconcerning an oral warning for not staying on the jobwhich was given him by a new foreman, Burl Laney, onthe day before Hoblitz quit. Their testimony was in agree-ment that Laney stated that he was not going to issue awritten warning and that Laney felt the matter was a trivi-al one. To the extent that their testimonyis inconflict, IcreditLaney, who admitted that Hoblitz claimed theCompany "had it in for him" because of the Union. Therewas no contention, however, that the incident hadanything to do with Hoblitz quitting the next day, forHoblitz informed Laney he was leaving to accept a betteroffer he had received from Lockheed.Iconclude and find that that final, trivial incident,which was not regarded seriously by Laney, is withoutsubstance either in supporting a claim of discriminatorymotivation as to Hoblitz or as to union supportersgenerally. I therefore conclude and find that the General24That posting followed shortly after the Union's designation of a 28-man membership committee from which Respondent might reasonablyhaveanticipated an intensification of solicitation among the employees. In549Counsel failed to establish by a preponderance of the en-tireevidence thatRespondent was discriminatorilymotivated against Hoblitz in the respects alleged in thecomplaint.e.The no-solicitation ruleThe remaining alleged discriminatees were Frank C.Ward, Paul M. Vaughn, Charles D. McCann, and Ken-neth Miller in all of whose cases there were involved, inwhole or in part, warnings for violating Respondent's no-solicitation rule.We therefore review preJliminarily cer-tain conflicting testimony concerning the time of the post-ing of the rule and alleged disparate enforcement of it.A number of witnesses for the General Counseltestified that the rule was first posted on or about May12, 1966, and that they had not seen it prior to that day.They usually acknowledged, however, that they knewthey were not supposed to engage in solicitation or unionactivities on company time and in some cases they en-deavored to give the Union credit for so informing them.Respondent produced a written rule issued over thesignature of Industrial Relations Manager White whichbore the date June 25, 1965, and supported it by thetestimony of Fay B. Frost, a supervisor in industrial rela-tions. Frost testified that it was a part of his duties to postallpertinentmaterial on all plant bulletin boards andperiodically to monitor the boards. The no-solicitationrule was originally posted in June 1965 but thereafter itmay sometime have become necessary to report new co-pies where the old ones were mutilated or torn down.Reconciling the foregoing conflicts, I conclude and findthat the rule was in effect long prior to May 1966, thoughit is quite possible that in some buildings and on some bul-letin boards no copies may have been physically postedfor substantial periods of time. I find that what the em-ployees observed around May 11 was a fresh posting ofthe rule, with the evident intent of reminding the em-ployees of its existence.24The General Counsel also contended at the hearingthat though the rule was not illegally worded its "illegalthrust" consisted of discriminatory enforcement. Thelatter claim was based on testimony by Kenneth Millerand Frank Ward concerning solicitation by MichaelMiros for a beer fund for a ball game and on testimonyconcerning solicitation by Mrs. Marvalee Putnam. BothMiller and Ward testified that they were solicited onworktime.Miller, however, testified that Strange andWhite were solicited at the same time, but Ward men-tioned only Strange. Miros testified that the solicitationwas made in the canteen on breaktime and that neitherStrange nor White was present. Miller's testimony in partlso indicated that the incident did not occur on worktimefor he testified that it occurred at a time when he andWard were conferring with Strange about the ball game tobe played that evening. I therefore credit Miros'testimony.The Putnam solicitation was also without substance. Icredit the testimony of Mrs. Marvalee Putnam, called byRespondent, who testified that she solicited for some 20or 30 minutes on behalf of a needy employee whose childhad died, that she did not get permission to do so fromany supervisor, got no contribution from a supervisor,any case, as the ensuing events will show, Respondent immediately beganto intensify its own efforts to enforce the rule. 550DECISIONSOF NATIONALLABOR RELATIONS BOARDand solicited no employee in the presence of a supervisor.I therefore conclude and find that the Putnam solicita-tion occurred without Respondent's knowledge.We turn now to specificallegationsof. discriminationemanatingfrom Respondent's enforcement of the rule,and we begin with Frank Ward, in whose case a singlewarning was involved.f.The warning of Frank C. WardThough Ward was hired in October 1965 he did notjoin the Union until May 11, 1966, and there was noevidence that he participated in union activities save inthe single incident which led to the issuance of a warningnotice on May 17 for violating the no-solicitation rule.There was no substantial conflict in the evidence thatForeman Hopf informed Ward the notice was based on areport that Ward had made a telephone call concerningthe Union to a girl in the office and that Ward did notdeny making the call but claimed that it was made onbreaktime. Though Ward testified that Kenneth Millerwas present when he made the call, Miller's testimonycontained no corroboration of Ward's claim.Respondent called Pat Gray, the girl in question, whotestified that the call was definitely made before break-time and that Ward asked her a number of questions con-cerning the eligibility of the office girls and concerningwhether they had joined the Union and had voted in theelection.Gray immediately reported the incident to hersupervisor.I credit Gray's testimony and find that Ward made thecall during worktime.Concluding FindingsThe evidence showed that Ward was not only withoutdistinction as a rank-and-file union member but there wasno showing that Respondent knew that he was in anymanner interested in the Union until Gray reportedWard's call. Indeed, under Ward's testimony Hopf com-mented,after telling him the reason for the warning, thatHopf did not know that Ward was a union member.On this record it would be difficult to find that theGeneral Counselwas successful even in raisinga suspi-cion of discriminatory motivation in the issuance of thewarningto Ward. Certainly the General Counsel failed tomake out a case by a preponderance of the evidence.g.The discharge of Paul M. VaughnPaul Vaughn was employed for some 9 months inbuilding 1029 prior to his discharge on May 12 for viola-tion of Respondent's no-solicitation rule. The dischargefollowed by 1-day warning notice for the same rule infrac-tion.Vaughn was made an active leadman on March 28but therewas noevidence that he was informed (as wereThompson and the otherleadmen inSeptember) that thepositionconferred supervisory statuswhichwouldprecludehim from engagingin any form of union activ-ities.25Vaughn was an active union member to Respondent'sknowledge. He joined the Union in August, attendedmeetings,and passed out handbills in December andJanuary. On April 29 he was elected to the bargainingcommittee and he continued to solicit membership cardsthough (he testified) not on company time. ThoughVaughn denied that he ever saw the no-solicitation ruleposted, he was admittedly aware that he was not per-mitted to solicit on company time, and as I have previ-ously found the rule was in effect long prior to May 12.Vaughn testified that on May 11 he and ForemanMcCoy reported to the office of Ross Williams, produc-tion foreman of the hangar, where Williams informed himthat the main office had issued a warning slip that Vaughnhad been soliciting for the Union on company time.Vaughn asked who the informer was and Williams repliedhe did not know. Vaughn asked what would happen if hedid not sign the slip and Williams informed that it was forVaughn's good tosign it.Neither McCoy nor Williamstestified concerning the warning interview.At the end of the next workday Williams took Vaughninto the office where Production Manager Henry referredto the prior warning and that Vaughn had "done it again"and that Henry's only alternative was to terminateVaughn under code 19. Vaughn asked what that rule wasbut, Henry simply told Williams to clear Vaughn out. Thetermination notice specified that code 19 was "Violationof company rules." Henry testified that Williams was nolongerwith the Company, that he himself informedVaughn of his termination, reminding him of the priorwarning about solicitation during working hours and in-formed Vaughn the Company had evidence that he wascontinuing that conduct, which was slowing up produc-tion. Vaughn denied he was guilty.Though Respondent presented evidence that Vaughnwas guilty of the first rule infraction for which he waswarned on May 11, it made no attempt to establish thatthere was any repetition of the misconduct which inter-vened between the warning and the discharge on the fol-lowing day. Thus John L. Logan testified to two incidentsof solicitation by Vaughn on working time, the first occur-ring 2 weeks prior to the discharge and the other a weeklater.Logan reported both incidents to his supervisorafew days before Vaughn was discharged.Richard LeeBraswell testified similarly toa singleinstance of solicita-tion on working time which occurred some 2 weeks be-fore Vaughn's discharge. Braswell was questioned aboutthe matter by his leadman on the same day it occurredand by his foreman the next day.As Vaughn was not called in rebuttal, I credit theforegoing testimony that the solicitations occurred onworking time.Concluding FindingsThe foregoing record suggests no reasonable theorysave that of discrimination which will explain theprecipitate discharge of Vaughn on the baseless chargethat he had engaged in another infraction of the no-solici-tation rule for which he had just been warned. Henrymade no attempt to support his claim; he gave Vaughnneither particulars nor the names of informers or wit-nesses.Neither did Respondent seek to support Henry'sclaim at the hearing by evidence of a new infraction, forthe solicitation of Logan and Braswell was known toRespondent prior to May 11 and served as the basis ofthe first warning.25 TheBoard rejectedon April 15Respondent's contention that lead-men were supervisors. LTV ELECTROSYSTEMS, INC.551The General Counsel's evidence plainly established aprima faciecase through the evidence of Vaughn'sprominence in union activities and his testimony concern-ing the circumstances of his discharge. Respondent'sevidence not only failed to overcome that showing buttended to confirm it by failing to support Henry's chargethat Vaughn had committed another infraction of the no-solicitation rule. I therefore conclude and find thatRespondent discharged Vaughn because of his unionmembership and activities, thereby engaging in unfairlabor practices proscribed by Section 8(a)(3) and (1) ofthe Act.h.Discrimination against Kenneth MillerKenneth Miller was employed from February 2 to Au-gust 8, 1966, first under Foreman Gordon Casadei andafter mid-July under Foreman R. J. Robinson. Miller wasput on the membership committee after the counting ofthe ballots on April 29 and was elected to the negotiationcommittee in mid-June. The alleged discrimination in hiscase consisted of the issuance of a disciplinary warningon May 12, in giving him a lower rating and lesser in-crease on July 1, and in discharging him on August 8.We consider first certain background evidence whichbears directly on the issue of discriminatory motive.26Miller testified that around April 1, Foreman Casadeiasked him what his feeling was "about this union busi-ness."When Miller explained why he was for it "all theway," Casadei asked what Miller thought he would getout of it. After Miller was put on the membership commit-tee, Casadei commented that he saw that Miller was noton the bargaining committee and would not get to talk tothe Company.Casadei denied questioning Miller about his union sen-timents or having any discussion with him regarding theUnion. He denied further that he discussed the bargainingcommittee or any other committee with Miller and deniedknowing thatMiller, was on a committee. I creditCasadei's testimony.Miller's testimony concerning a disciplinary warningfor violating the no-solicitation rule can also not becredited. In the first place Miller endeavored to fix thedate as May 12 and as only some 30 minutes after theposting on that date of the no-solicitation rule. However,the warning notice, signed by Miller, was dated June 12,which Casadei testified was the date on which he gaveMiller the warning. Furthermore Miller's testimony con-cerning the circumstances which gave rise to and whichfollowed the warning was refuted by the mutually cor-roborative testimony of Casadei and Joe Kar, the latter ofwhom, a relative of Miller's, testified concerning Miller'ssolicitation of him on worktime. Indeed, Miller's admis-sions on cross-examination went far to confirm the truthof the Casadei-Kar testimony.I also credit Casadei's testimony concerning a conver-sation the ' next day by which Miller sought to supplyevidence of a discriminatory motive both for the warningand for his later discharge.I therefore conclude and find that the General Counseldid not establish by a preponderance of the evidence thatRespondent was discriminatorily motivated in issuing awarning notice to Miller on June 12.Some time after Miller was placed under ForemanRobinson's supervision he received a performance ratingwhich covered the period from February 2 to August 1.The actual rating was made by Foreman Casadei underwhom Miller worked for most of the period. Casadeirated Miller as excellent on quantity of work but only asa low satisfactory on quality. On dependability CasadeiratedMiller as satisfactory, on initiative as satisfactorybutalsoasquestionable,and on cooperation asquestionable; i.e., "Reluctant to cooperate with others.Individualistic.Difficult towork with sometimes."Casadei also noted at the bottom of the form that, "Thisman has been givena noticeof soliciting for the unionduring company hours. This he denies."Beingdissatisfied with the rating, Miller sought an ex-planation from Maintenance Superintendent William W.Sissel,who called Casadei in. Respondent's witnessesmade no denial of Miller's account of that interview,which was as follows:Casadei explained that though he rated Miller excellenton his work and performance, he could not rate Millervery high (overall) because "he is unloyal to the com-pany," and reminded Miller of the warning which Casadeihad given him for soliciting for the Union. The interviewconcluded with Sissel commenting that he thought Millercould "pull up" the bottom part of the form during thenext 6 months.Miller pursued the matter further with Foreman Robin-son upon the latter's return from vacation in the followingweek.Miller's testimony, again undenied, was thatRobinson assured him that he had done an excellent jobduring the month he worked under Robinson and thatRobinson was well pleased with him.On the foregoing record I find that Casadei'sdowngrading of Miller on all points except quantity ofwork resulted from the fact that Casadei equated Miller'ssolicitation for the Union as disloyalty to the Company.However, Section 7 of the Act gave Miller the right to en-gage inunionactivitieswithout being charged withdisloyalty and without having his performance ratinglowered for that reason. I therefore conclude and find thatby giving Miller a lower rating than he would havereceived but forhis unionactivities, thereby also affectinghis qualification for a merit increase, Respondent engagedin discrimination to discourage membership in the Union,in violation of Section 8(a)(3) and (1) of the Act.On August 8 Foreman Robinson took Miller into Sis-sel's office where Sissel informed him the Company hadevidence he had been soliciting and that he was fired.Miller denied the charge but agreed to sign the termina-tion slip only to evidence the fact that Sissel told him whyhe was being discharged.Sissel testified he informed Miller the Company hadwritten proof that he had disobeyed the rule and that wasthe reason for the termination. Miller acknowledged thathe was aware of the rule because of the previous warningnotice but denied that he was guilty of the violation.Sisselreiterated that the Company had written proof of theviolation, though he informed Miller that he was not atliberty to tell him whom he solicited.Sisseltestified, how-ever, that the information had actually come from one H.R. Robinson, who reported it to his foreman, R. J. Robin-son, who in turn reported the matter to Sissel on the26Millet's testimonyconcerning alleged statementsmade by Snoddydunng theformer's employment interview has been discredited,section 3,a, supra. 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDprecedingFriday.Sissel testifiedfurther that he checkedwith Industrial Relations Manager White before effectingthe termination.Miller testified that on the day following his termina-tionhe sought from White an explanation for thedischarge and White stated he had written evidence thatMiller had been soliciting.When Miller asked that he bepermitted to face the informer, White replied that whenthe proper time came the Company would produce theevidence.Respondent substantiated its claim at the hearing bytestimony of H. R. Robinson and Fred Evans, both ofwhom testified to occasions around August 3 whenMiller engaged in solicitations on worktime.Robinson re-ported what he had observed to his supervisor and toWhite and Evans gave a written statement to his super-visor, E. K. Gibson. I credit their testimony (which Millerwas not recalled to deny) and I therefore find that Milleractually engaged in the rule violation for which he wasdischarged.As found above Miller had received a prior warning forviolation of the same rule by a notice which informed himthat a further violation would result in discharge.Miller'sdenialsasmade to Respondent seemed obviouslydesigned to ascertain the identity of the informer, who inthe case of the first warning was, as Miller correctlysuspected,his relative Kar. But in any event Miller'srecord as a repeated violator was established and the onlyquestion is whether Respondent discharged him for thatreason or for his union activities.Though I have found that Casadei's rating of Millerwas affected by his view that Miller's union activitiesconstituted disloyalty to the Company, Casadei was nolongerMiller's supervisor and had no part in thedischarge action. Furthermore Casadei's views were notshared by Miller's new foreman, Robinson, who par-ticipated in the discharge interview and who regardedMiller highly as a workman. Neither were the circum-stances of Miller's discharge comparable to those sur-roundingVaughn's discharge(sectiong, supra), for in thelatter case the discharge action followed only 1 day aftera prior warning and was wholly unsupported by evidenceto support the naked claim that Vaughn had"done itagain." Thus the finding of discrimination in Vaughn'scase,where a baseless charge was leveled,lends no sup-port to a claim of discrimination against Miller, whoserecord as a repeated violator was established.Respondent was entitled,of course,to enforce its no-solicitation rule and its disposition to do so becameplainly apparent after the fresh posting of the rule in May.Miller's prominence as a unionsupporter did not absolvehim from compliance with the rule or insulate him fromdischarge as a repeated violator. Neither did the evidenceestablish that Respondent seized upon the rule violationas a mere pretext behind which to screen a dischargewhich was discriminatorily motivated.I therefore conclude and find on the entire evidencethat General Counsel failed to establish that RespondentdischargedMiller in violation of Section 8(a)(3) as al-leged.i.Discriminationagainst Charles D. McCannCharlesD. McCann wasemployed on May 17, 1965,and worked on a number of different jobs underdifferentforemen.He joinedthe Unionin mid-June, served as theUnion's observer in the election on December 10, andtestified as a union witness at the representation hearingon December 29. He also went to Winston-Salem onApril 29 to count and tally the ballots, he was put on themembership committee in late April, and he was ap-pointed to the negotiation committee on August 8. Hisprounion sentiments were plainly known to Respondent.As litigated herein the alleged discrimination againstMcCann consisted of (1) giving him a lower rating and alesser wage increase in February 1966; (2) issuing threedisciplinary warnings on April 7, May 13, and July 11;and (3) discharging him on August 18. Those items willbe considered in chronological order.McCann wasgiven a merit ratingin February by histhen foreman, David Blackwell, of 5.0, and later receiveda raise of 4 cents. The contention that the rating and theraise were lower than they should have been was basedon the circumstances of an earlier rating in Novemberand the fact that the rating form as shown to McCannbore a checkmarkin the"Yes" box oppositethe line,"Has he made progress since last rating," while the formas produced at the hearing showed an erasure in that box.Blackwell informed McCann thatsincehe had receiveda merit increase of 5 cents in November he was not sup-posed to get his 6-month raise of 4 cents because it wascompany policy to consider a merit increase within thefirst 6 months to constitute the 6-month raise. Blackwellstated, however, that since all the paperwork had beendone, they would just let it go ahead, and McCann got the4-cent raise.Blackwell testified credibly that he made the erasure onthe form because he realized after reviewing it that he hadnot rated McCann before and therefore could not certifywhether McCann had made progress or not.The background of the Novemberrating contributednothing toward a showing of discriminatory motivation.McCann then received a rating of 6.6 (6.0 to 8.99 beingexcellent) and a raise of 5 cents, though he testified thathis foreman, John Jarosh, informed him that his ratingmeant he would get a 6-cent raise. Jarosh denied that heso informed McCann and testified that until he got therate change back from personnel he would not knowwhether his recommendation was approved or disap-proved and that he in fact showed McCann a changenoticereflectinga 5-cent raise. I credit Jarosh'stestimony.I conclude and find from the foregoing that the GeneralCounsel failed to establish that either McCann's Februa-ry rating or his raise was less than he was entitled toreceive.On April 7 McCann was given a warning notice byForeman Martin based on the rejection by the inspectorsof certain flared tubing which McCann had produced.McCann testified that, having some trouble with the flar-ing, he resorted to heating the tubing at the suggestion ofLeadman Bud Brown and that he so informed Martin,who commented in effect that McCann had leaned a newtrick.Martin denied that he had any conversation with Mc-Cann about heating the tubing. Martin testified that theinspector rejected some 20 pieces of tubing which Martin.had not previouslyseen, that he showed it to McCannand asked him what the matter was, and that McCannknew that it was no good. McCann agreed, but stated thatwas the best he could do because he did not have theproper tool.Martin informed him that he should have LTV ELECTROSYSTEMS, INC.stopped with making the first bad piece instead of wastingall of the time and the tubing, and McCann's only com-ment was that, "we have been getting by with it."Superintendent Hogan testified similarly that his com-plaint against McCann was that, being without the propertool,McCann might have produced one bad piece, butthat he should have stopped there before ruining a hun-dred dollars worth of tubing. Hogan testified further thatthe tubing was marred and was obvious scrap.The testimony of Hogan and Martin established thatregardless of McCann's excuse for producing the firstpiece of bad tubing, he could have had no legitimate ex-cuse for continuing to waste time and material in turningout more scrap. I credit the testimony of the former, andI conclude and find that the General Counsel did notestablishby a preponderance of the evidence thatRespondent was discriminatorily motivated in giving Mc-Cann a warning notice under the circumstances.The next warning to McCann on May 13, was forviolating the no-solicitation rule, and it read in part, "Thisisa final warning. -Violation of this or any other com-pany rule will result in discharge."McCann advanced two excuses in his testimony, onethat the rule was not posted until May 12, and the otherthat he had solicited on his own time. I have previouslyfound (sectione, supra)that the no-solicitation rule wasin effect long prior to May 12, and McCann admittedknowing that he was not supposed to solicit on companytime.McCanifs second excuse was refuted by thetestimony of David F. Adkins (which McCann was notcalled to deny) that McCann solicited him on worktime tosign a union card and that he reported the matter to Su-perintendent Hogan.Though as previously found Respondent began aroundMay 12 more strictly to enforce its no-solicitation rule,the General Counsel did not establish by a preponder-ance of the1 evidence !that Respondent was discrimina-torilymotivated in warning McCann about his infractionof the rule.McCann received a third warning notice on July 11, is-sued by Foreman Martin, which assigned as the reason,"Interfering with work with fellow employees." McCanntestified that he was first interviewed by Hogan whostated he heard that McCann was telling employees toslow down and not to work too hard. When McCann de-nied the charge, Hogan said he would investigate andwould let McCann know later in the day.Hogan later informed McCann that the investigationhad confirmed the reports, and though McCann testifiedat great length concerning the conversations during theinterview, the evidence as a whole established not onlythe fact of the reports but their truth. Thus Martintestified that Frank Schulenburg admitted during the in-vestigation that both he and McCann were involved inmaking "slow down" remarks and that Schulenburg alsoimplicated two other employees in, similar conduct.27 Allfour-of the employees were issued warning slips the sameday.24 Schulenburg was not called by the General Counsel, who consentedto dismissal of a complaint allegation charging Respondent with issuing awarning notice to Schulenburg concerning the same incident. The GeneralCounsel made no explanation as to the reason for not including the othertwo employees in the complaint.28 The evidence established that there was no standard size between.028 and .035; that either might mike (measure)out a slightly different553McCann admitted being present when Schulenburgreproached another employee for producing too muchtubing but contended the remark was jokingly made. Hisfurther efforts to inject evidence of a discriminatory mo-tivewholly failed. Thus he testified that at one point-Hogan commented that McCann had put him on the spotthe previous week by obtaining from him a plant depar-ture pass(on union business to visit the Board's office inWinston-Sal'e'm), but it developed on cross-examinationthat Hogan's complaint related to the fact that McCannrequested leave for only 2 hours but was gone all day.McCann also commented on the fact that members ofthe negotiating committee had been receiving warningslips and then had been fired, but Hogan assured McCannhe was not going to discharge McCann though the warn-ing slip would go into his work record.The foregoing evidence established thatMcCannreceived equal, not disparate, treatment, and there was nohint in the record that the other employees were joinedjust to get at McCann. Or were itassumedarguendothatthe latter fact were so, then discrimination would haveresulted as to all four of theparticeps criminis,not just toMcCann. I therefore conclude and find that the GeneralCounsel failed to establish that Respondent discriminatedagainst McCann by issuing the warning notice.On August 8 McCann returned from vacation andlearned through the Union that he would automatically goonto the negotiation committee, replacing Ken Miller,who was discharged on that day. McCann testified thaton August 15, he asked Foreman Martin when he wouldget his year's raise which was then due. Martin flashedsome papers and said that he had the paperwork, but wasgoing to hold back for a couple of days because of"something in personnel."McCann was terminated on August 18 by Hogan fol-lowing an interview in which Hogan asserted that Mc-Cann had misled him by claiming a day or so earlier thatcertain work orders could be produced only by using tub-ing with a .035 wall thickness. There is no conflict on thepoint that on August 16 McCann informed Hogan thatthe .035 tubing was necessary and that though it was onorder,nonewas available at the time with which to workthe orders. It is also undisputed that Foreman Odum, ofthe supply department, later pointed out that the work or-ders called for a .028 wall thickness which was availablein supply and that while Hogan and Odum were arguingthe point McCann proceeded to bend a piece of the .028material to demonstrate that it could not be bent tospecificationswithin the allowable tolerance for flat-ness.28McCann testified that Odum angrily left theconference.Respondent's witnesses testified to the events whichintervened before the discharge. Hogan moved McCannto another job and brought in James Kirby, an employeewith considerably less experience, and assigned him,without specific instructions, to work on the same orders.Kirby proceeded to make a sample batch of tubing to thecorrect bands and configurations but made it out of .035thickness;that .028 for example might mike out at.030, which was withinthe 10-percent overage allowable under military specifications,but therewas no allowable tolerance downward.Hogan also admitted that use ofthe .035 would not necessarily have rendered the tubing defective if itwere properly authorized by engineering and if a proper change weremade in the work order 554DECISIONSOF NATIONALmaterial,which McCann had contended was not availa-ble.Kirby testified that though the work order called for.028 and though he had no special authorization to use the.035, McCann, who had trained him, told him that tubingof that sort was to be made from .035 instead of .028.Kirby also testified that there was plenty of the .035 onhand.Hogan testified that when Kirby's first batch of tubingwas brought to him it was obviously made from.035 andthat he told Martin to direct Kirby to see if he could makethe tubing from.028.Martin so directed Kirby,and in afew minutes Kirby brought back a sample piece which hehad produced.Martin took the tubing to Hogan,who hadit inspected,and it was found acceptable.Hogan testified that he had previously taken it forgranted on McCann's representation that it was necessa-ry to use .035 thickness in filling the particular work or-ders,but felt that McCann had misled him and had failedto give his best.He therefore decided that he was notgetting a "fair shake"out of McCann on his productivityand would terminate him for failing properly to performhis work.Thereupon McCann was called in.-McCann testified that Hogan stated that he had beenpretty lenient with McCann in the past but that McCannhad "put pressure on him" because of the.028 tubing inthatMcCann claimed it could not be used because itwould flatten out.McCann reminded Hogan that he haddemonstrated earlier that his statement was true. Hoganshowed him some samples on the table and McCann com-mented that it was not .028 because Foreman Blackwellhad miked it at.030. Hogan and Martin insisted the tub-ing was .028 and Hogan stated he would have to ter-minate McCann.McCann replied that in that case, "youwill 'see me in court."McCann admitted that the tubingwhich he was shown"looked good."The testimony of Hogan and Martin was not substan-tially in conflict.Hogan testified he told McCann hewould have to terminate him for the incident plus theearlier ones on which McCann had gotten warnings and .that he felt the last one was the straw that broke thecamel'`s back.Martin's testimony was in accord.On the foregoing record the fact which is most sug-gestive of a discriminatorymotiveis thatMcCann'sdischarge followed so shortly after he was placed on thenegotiating committee.But McCann'sprominence as aunion supporter had been known for months, duringwhich time McCann twice received merit raises, the.second of which could easily have been denied on techni-cal grounds if Respondent had desired to invoke them.Furthermore McCann had received a warning notice in.April concerning his job performance and another one inJuly because of advocating a slowdown.Significantly Mc-Cann was not discharged on the latter occasion despitethe fact that the last prior warning specified that it was afinal warning and that discharge would follow any furtherrule infraction.Assuming that Respondent was intent oneliminating a leading union supporter as General Counseland Union contend,the July incident obviously furnishedthe ostensible grounds it needed.The final act which precipitated discharge representeda continuing worsening in McCann's job performance asreflected earlier in the April incident and by his attemptinJuly to induce a slowdown.McCann not onlymisrepresented to Hogan that the needed material wasunavailable but that the work could not be performedwith the material called for in the work orders. ThoseLABOR RELATIONS BOARDclaims were fully exposed whenKirby,a less experiencedemployee, produced satisfactory work without special in-structions of any kind.Whatever McCann's prominencein the Union,Respondent was not required indefinitely tocountenance the steady deterioration in McCann's jobperformance or his efforts to infect other employees withhis attitude.I therefore conclude and find that the General Counseldid not establish by a preponderance of the evidence thatRespondent was discriminatorily motivated in discharg-ing McCann.Upon the basis of the foregoing findings of fact andupon the entire record in the case,Imake the following:CONCLUSIONS OF LAW1.By interfering with,restraining,and coercing its em-ployees in the exercise of rights guaranteed in Section 7of the Act,Respondent engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.2.By discharging Wendell Chavis, Henry Thompson,and Paul Vaughn because of their union membership andactivities,Respondent engaged in discrimination todiscourage membership in the Union,thereby engagingin unfair labor practices proscribed by Section 8(a)(3) and(1) of the Act.3.By dischargingPaulA.Guevremont,John S.Henchock, J. B. Miller, and Joe E. Tedford because theyengaged in concerted activities for their mutual aid or pro-tection,Respondent engaged in unfair labor practicesproscribed by Section 8(a)(1) of the Act.4.Theaforesaid unfair labor practices affect com-merce within the meaning of Section 2(6) and(7) of theAct.THE REMEDYHaving found that Respondent engaged in certain un-fair labor practices, I shall recommend that it cease anddesist therefrom and that it take certain affirmative actionof the type which is conventionally ordered in such casesas provided in the Recommended Order below which Ifind to be necessary to remedy and to remove the effectof the unfair labor practices and to effectuate the policiesof the Act. For reasons which are stated inConsolidatedIndustries,Inc.,108 NLRB 60, 61, and cases there cited,I shall recommend a broad cease-and-desist order.Upon the foregoing findings of fact and conclusions oflaw and the entire record and pursuant to Section 10(c) ofthe Act, I hereby issue the following:RECOMMENDED ORDERLTV Electrosystems,Inc.,itsofficers,agents,representatives,and assigns, shall:1.Cease and desist from:(a)Warning and threatening employees that they willbe discharged if they continue to engage in union activi-ties.(b)Giving,lower performance ratings and lesser meritincreasesto employeesbecause of their participation inunion activities.(c)Discouraging membership in United Automobile,Aerospace and Agricultural ImplementWorkers ofAmerica,AFL-CIO,or any other labor organization, bydischarging employees or in any other manner dis- LTV ELECTROSYSTEMS, INC.criminating against them in regard to hire or tenure of em-ployment or any term or condition of employment.(d)Terminating employees because they engage in alawful strike or in other concerted activities for their mu-tual aid or protection.(e)In any other manner interfering with,restraining,or coercing its employees in the exercise of their right toself-organization,to form, join, or assist saidUnited Au-tomobile, Aerospace and Agricultural Implement Work-ers of America,AFL-CIO,or any other labor organiza-tion, to bargain collectively through representatives oftheir own choosing or to engage in other concerted activi-ties for the purpose of collective bargaining or other mu-tual aid or protection,or to refrain from any or all such ac-tivities.2.Take thefollowing affirmative action designed to ef-fectuate the policiesof the Act:(a)Offer to Wendell Chavis,Henry Thompson, PaulVaughn,Paul A. Guevremont,John S.Henchock, J. B.Miller, and JoeE. Tedfordimmediate and full reinstate-ment to their former or substantially equivalent positions,without prejudice to their seniority or other rights andprivileges,and make each of them whole for any loss ofearnings he may have suffered by payment to him of asum of money equal to that which he would normallyhave earned from the date of his discharge to the date ofthe offer of reinstatement,less his net earnings duringsaid period(Crossett Lumber Company,8 NLRB 440),said backpay to be computed on a quarterly basis in themanner established by the Boardin F. W.WoolworthCompany,90NLRB289, together with interest thereonat the rate of 6 percent per annum.Isis Plumbing & Heat-ing Co.,138 NLRB 716.(b)Notify thesaid WendellChavis,Henry Thompson,Paul Vaughn,Paul A. Guevremont,John S.Henchock,J.B.Miller, and Joe E. Tedford if presently serving in theArmed Forcesof the United States of their right to fullreinstatement upon application in accordance with theSelectiveService Actand the Universal Military Train-ing andService Act,as amended,after discharge from theArmed Forces.(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypayment records,timecards,personnel records and reports, and all theother records necessary to analyze the amount ofbackpay due under the terms of this RecommendedOrder.(d)Post at offices,hangars, shops, and other buildingsinGreenville,South Carolina, copies of the attachednotice marked"Appendix."29Copies of said notice, onforms providedby theRegional Director for Region 11,after being duly signed by Respondent's representative,shall be posted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter,in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered,defaced,or covered byany other material.(e)Notify theRegional Director for Region 11, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith .30IT IS FURTHER RECOMMENDED that the complaint inthese proceedings be dismissed in all respects save thoseon which unfair labor practices have been found herein.55529 In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice. In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words"a Decisionand Order."3° In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read. "Notify the Regional Director forRegion 11, ,in writing,within 10 days from the date of this Order, whatsteps Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our em-ployees that:WE WILL NOT warn or threaten employees thatthey will be discharged if they continueto engage inunionactivities.WE WILL NOT give lower performance ratings andlesserincreasesto employees because of their par-ticipation in union activities.WE WILL NOT discourage membership in UnitedAutomobile, Aerospace and Agricultural ImplementWorkers of America, AFL-CIO, or in any otherlabor organization, by discharging employees or, inany other manner, discriminating in regard to hire ortenure of employment or any term or condition ofemployment.WE WILL NOT terminate employees because theyengage in a lawful strike or in other concerted activi-ties for their mutual aid or protection.WE WILL NOT in any other manner interfere with,restrain, or coerce employees in the exercise of theirright to self-organization, to form, join, or assist saidUnited Automobile, Aerospace and Agricultural Im-plement Workers of America, AFL-CIO, or anyother labor organization, to bargain collectivelythrough representatives of their own choosing, or toengage inother concerted activities for the purposeof collective bargaining or other mutual aid or protec-tion, or to refrain from any or all such activities.WE WILL offer to Wendell Chavis, Henry Thomp-son, Paul Vaughn, Paul A. Guevremont, John S.Henchock, J. B. Miller, and Joe E. Tedford im-mediate and full reinstatement to their former or sub-stantially equivalent positions, without prejudice totheir seniority or other rights and privileges, andmake them whole for any loss of earnings they mayhave suffered as a result of our discrimination againstthem in the manner provided in the Trial Examiner'sDecision.All our employees are free to become or remain orrefrain from becomingor remainingmembers of theabove-named or any other labor organization.LTV ELECTROSYSTEMS,INC.(Employer)DatedBy(Representative)(Title) 556DECISIONSOF NATIONALLABOR RELATIONS BOARDNote:We will notify the above-named employees ifpresently serving in the Armed Forces of the UnitedStates of their right to full reinstatement upon applicationin accordance with the Selective Service Act and theUniversalMilitaryTrainingand ServiceAct,asamended,after discharge from the Armed Forces.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board'sRegionalOffice,1624Wachovia Building, 301 North Main Street, Winston-Salem,North Carolina 27101,Telephone723-2911, Ext.381.